 

Exhibit 10.3

 

 



Marcus MilIichap

 

COMMERCIAL

EARNEST MONEY CONTRACT

(Real Estate Purchase Agreement)

 

THIS DOCUMENT IS MORE THAN A RECEIPT FOR MONEY. THIS DOCUMENT IS INTENDED TO BE
A LEGALLY BINDING CONTRACT. READ IT CAREFULLY.

 

This Earnest Money Contract ("Agreement") concerns the purchase by Rich Uncles
NNN Operating Partnership, LP and/or assigns (hereinafter referred to as "Buyer)
and sale by ANS Real Estate Ltd. (hereinafter referred to as "Seller") of that
certain real property and improvements referred to as Texas Harley-Davidson
generally located at 1 Texas Harley Way in the City of Bedford County of Tarrant
State of Texas, and more particularly described on attached Addendum A,
(Property).

 

The Property shall also include Seller's interests in'

1)Any and all privileges and appurtenances pertaining to the Property, including
any right, title and interest of Seller in or to adjacent streets, alleys or
right(s)-of-way;

2)Any and all leases, occupancy agreements, permits, rents, warranties,
guarantees, wastewater capacity and/or security deposits with respect to the
Property, or any portion thereof;

 

TERMS AND CONDITIONS

 

For the mutual covenants contained in this Agreement, Seller agrees to convey
the Property to Buyer, and Buyer agrees to purchase the Property from Seller, on
the following terms and conditions:

 

1)PURCHASE PRICE: The total purchase price for the Property is Twelve Million
Seven Hundred Fifty Thousand Dollars ($12,750,000) (the 'Purchase Price").

 

The Purchase Price will be paid with ALL CASH

 

2)EARNEST MONEY DEPOSIT: Within three (3) business days after the Effective Date
of this Agreement (as defined below in paragraph 25 below), Buyer shall deposit
with Title Company Five Hundred Thousand Dollars ($500.000) in the form of a
certified check, cashier's check or wire transfer as the earnest money deposit
("Deposit") to be held in trust for the benefit of the parties by Rattikin
Title, 201 Main Street. Suite 800, Fort Worth, TX 76102, attn.: Megan Newburn,
mnewburnnrattikintitle.com ('Title Company) in Its capacity as escrow agent in
one or more fully insured and Interest bearing accounts of Federally Insured
banking or savings Institution(s), pursuant to the terms of this Agreement. This
sum, any additions thereto, and any interest earned thereon Is the Deposit to be
applied to the Purchase Price.

 

3)CLOSING DATE: The closing of the sale will be thirty (30) calendar days
following expiration of the Feasibility Period (as defined below) or within 7
days after objections to title have been cured, whichever date is later (the
"Closing Date"). If either party falls to close by the Closing Date, the
non-defaulting party may exercise the remedies in Paragraph 13.

 

A.At closing, Seller will execute and deliver, at Seller's expense, a special
warranty deed (in form reasonably approved by Buyer). The deed must include a
vendor's lien if any part of the Purchase Price is financed. The deed must
convey good and indefeasible title to the Property and show no exceptions other
than those permitted under Paragraph 4 or other provisions of the Agreement.
Seller must convey the Property at closing:



(1)with no liens, assessments, or Uniform Commercial Code or other security
interest against the Property which will not be satisfied out of the Purchase
Price, unless the Buyer Is assuming existing loans;

(2)without any assumed loans in default; and

(3)with no persons in possession of any part of the Property as lessees, tenants
at sufferance, or trespassers except tenants under the written leases assigned
to Buyer under this Agreement.

 

B.At closing, Seller, at Seller's expense, will also deliver:



(1)tax statements showing no delinquent taxes on the Property;

(2)a bill of sale with warranties to title conveying title, free and clear of
all Hens, to any personal property defined as part of the Property above, or
sold under this Agreement;

 

Purchase Agreement

1 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

(3)to the extent that the following Items are assignable, an assignment to Buyer
of the following items as they relate to the Property or its operations (all of
which shall be approved by Buyer during the Feasibility Period);

{ia4 licenses andpermits (not management,dan including otherthe agreements;
Harley-Davidson a

n Franchise Agreement);

c) warranties and guaranties, including without limitation, all construction and
roof warranties;

(4)evidence that the person executing this Agreement is legally capable and
authorized to bind Seller; and

(6)any notices, statements, certificates, affidavits, releases, and other
documents required by this Agreement, the title commitment, or applicable law
that is necessary for the closing of the sale and the issuance of the title
policy;

(6)an Owner's Policy of Title Insurance Issued by the Title Company (and
underwritten by Chicago Title Insurance Company) in the amount of the Purchase
Price dated at or after the Closing Date, insuring Buyer against all loss under
the Title Policy, subject only to: (1) those title exceptions permitted by this
Agreement or as may be approved by Buyer in writing; and (2) the standard
printed exceptions contained in the promulgated form of title policy. The
standard printed exception as to discrepancies, conflicts, or shortages in area
and boundary lines may be deleted by Buyer at Buyer's sole cost and expense and
at Buyer's sole option.

(7)possession of the Property to Buyer upon closing and funding of the sale In
its present condition with any repairs Seller is obligated to complete under
this Agreement, ordinary wear and tear excepted.

(8)If required by Buyer's lender, a subordination, non-disturbance and
attornment agreement (SNDA and an Estoppel Certificate) executed by Tenant, each
in a form reasonably acceptable to Buyers lender

 

Until Closing Date, Seller will operate the Property in the same manner as on
the Effective Date and will not transfer or dispose of any of the personal
property described in this Agreement or to be sold under this Agreement before
closing that is not authorized by separate agreement.

 

C.At closing, Buyer will:



(1)pay the Purchase Price in good funds acceptable to the escrow agent;

(2)deliver evidence that the person executing this Agreement Is legally capable
and authorized to bind Buyer;

(3)execute and deliver any notices, statements, certificates, or other documents
required by this Agreement or law necessary to close the sale.

 

D.SALES EXPENSES:

(1)Seller's Expenses: Seller will pay for the following at or before closing:

(a)releases of existing liens, other than those liens assumed by Buyer,
including prepayment penalties and recording fees:



{b)release of Seller's loan liability, If applicable;

c)tax statements or certificates;

d)preparation of the deed and any bill of sale;

e)one-half of any escrow fee;

f)costs to record any documents to cure title objections that Seller must cure;
and

g)other expenses that Seller will pay under other provisions of this Agreement.
   

(2)Buyer's Expenses: Buyer will pay for the following at or before closing:



a)all loan expenses (for example, application fees, origination fees, discount
fees, buy-down fees, commitment fees, appraisal fees, assumption fees, recording
fees, tax service fees, mortgage title policy expenses, credit report fees,
document preparation fees, interest expense that Buyer's lender requires Buyer
to pay at closing, loan related inspection fees, amortization schedule fees,
courier fees, underwriting fees, wire transfer fees, and other fees required by
Buyer's lender);

 i

bpreparation fees of any deed of trust;

recording fees for the deed and any deed of trust;

dpremiums for flood and hazard Insurance as may be required by Buyers lender;

e)one-half of any escrow fee;

copy and delivery fees for delivery of the title commitment and related
documents; and

g)other expenses that Buyer will pay under other provisions of this Agreement.

 

4)TITLE:

 

A.TITLE INSURANCE POLICY: Within Ten Lig calendar days after the Effective Date
of this Agreement, Seiler shall furnish or cause to be furnished to Buyer a
commitment for a standard Texas owner's policy of title Insurance ('Commitment")
to be issued at the Closing Date by the Title Company for the Property. Seller
authorizes the company to deliver the commitment and related documents to Buyer
at Buyers address.

 

B.SURVEY: Survey must be made by a registered professional land surveyor
acceptable to the Title Company and Buyer's lender:

 

Purchase Agreement

2 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

XWithin 2 days after the Effective Date of this Agreement, Seller shall furnish
Seller's existing Survey of the Property to Buyer and the Title Company, along
with Seller's Affidavit acceptable to the Title Company for approval of the
Survey. If the Survey Is not approved by the Title Company or Buyer's Lender, a
new Survey will be obtained by Buyer at Buyer's expense, no later than three (3)
days prior to Closing Date.

 

The survey must Identify the Property by metes and bounds or platted lot
description; show that the survey was made and staked on the ground with the
corners permanently marked; set forth the dimensions and total area of the
Property; show the locations of all Improvements, highways, streets, roads,
railroads, rivers, creeks or other waterways, fences, easements, and rights of
way on the Property with all easements and rights of way referenced to the
recording Information; show any discrepancies or conflicts in boundaries, any
visible encroachments, and any portion of the Property lying in a special flood
hazard area as shown on the current Federal Emergency Management Agency Flood
Insurance Rate Map; and contain the Surveyors Certificates that the survey is
true and correct.

 

C.UCC SEARCH: N/A

 

5)NOTICES:

 

A.SPECIAL ASSESSMENT DISTRICTS: If the Property Is determined to be situated
within a utility district or other statutorily created district providing water,
sewer, drainage, or flood control facilities and services, Chapter 49 of the
Texas Water Code requires Seller to deliver to Buyer as part of the title
documents the required written notice ("MUD Notice") and Buyer agrees to
acknowledge receipt of the MUD Notice in writing prior to the Closing Date. The
MUD Notice shall set forth the current tax rate, the current bonded indebtedness
and the authorized indebtedness of the district, and must comply with all other
applicable requirements of the Texas Water Code. If the Property is subject to
mandatory membership In a property owner's association, Seller shall notify
Buyer of the current annual budget of the property owners' association, and the
current authorized fees, dues and/or assessments relating to the Property. Buyer
and Seller hereby agree and acknowledge that Agent shall have no responsibility
for determining whether the Property is In any such district, nor the compliance
by any party with the requirements applicable to such property. If applicable,
Buyer, Seller and their respective legal advisors shall prepare and execute an
appropriate Addendum to this Agreement as they deem necessary.

 

B.TIDALLY INFLUENCED PROPERTY: If the Property abuts the tidally Influenced
waters of the state, Section 33.135 of the Texas Natural Resources Code requires
a notice regarding coastal area property to be included in this Agreement. Buyer
and Seller hereby agree and acknowledge that Agent shall have no responsibility
for determining whether the Property is a tidally Influenced property, nor the
compliance by any party with the requirements applicable to such property. If
applicable, Buyer, Seller, and their respective legal advisors shall prepare and
execute an appropriate Addendum to thls Agreement as they deem necessary.

 

C.ABSTRACT: At the time of the execution of this Agreement, Buyer acknowledges
that Agent has advised and hereby advises Buyer, by this writing, that Buyer
should have the abstract covering the Property examined by an attorney of
Buyer's own selection or that Buyer should be furnished with or obtain a policy
of title insurance.

 

D.DISCLOSURE OF REAL ESTATE LICENSURE:

 

The       in this transaction is a licensed real estate agent acting as a
principal, and is associated with a licensed real estate broker.

 

The_____in this transaction is a licensed real estate agent acting as a
principal, and is associated with a licensed real estate broker.

 

E.INTRACOASTAL WATERWAY: if the Property is located seaward of the Gulf
Intracoastal Waterway, Section 61.025, Texas Natural Resources Code, requires a
notice regarding the seaward location of the Property to be included as part of
this Agreement.

 

F.MOLD/ALLERGEN ADVISORY: Buyer is advised of the possible presence within
properties of toxic (or otherwise illness-causing) molds, fungi, spores, pollens
and/or other botanical substances and/or allergens (e.g. dust, pet dander,
insect material, etc.). These substances may be either visible or Invisible, may
adhere to walls and other accessible and inaccessible surfaces, may be embedded
in carpets or other fabrics, may become airborne, and may be mistaken for other
household substances and conditions. Exposure carries the potential of possible
health consequences. Agent strongly recommends that Buyer contact the Texas
Department of Health for further information on this topic. Buyer is advised to
consider engaging the services of an environmental or Industrial hygienist (or
similar, qualified professional) to inspect and test for the presence of harmful
mold, fungi, and botanical allergens and substances as part of Buyer's physical
condition inspection of the Property, and Buyer is further advised to obtain
from such qualified professionals information regarding the level of
health-related risk involved and the advisability and feasibility of eradication
and abatement. Buyer Is expressly cautioned that Agent has no expertise In this
area and is, therefore, incapable of conducting any level of Inspection of the
Property for the possible presence of mold and botanical allergens. Buyer
acknowledges that Agent has not made any investigation, determination, warranty
or representation with respect to the possible presence of mold or other
botanical allergens, and Buyer agrees that the investigation and analysis of the
foregoing mailers is Buyer's sole responsibility and that Buyer shall not hold
Agent responsible therefore.

 

Purchase Agreement

3 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

6)MATERIAL FACTS:

 

To the best of Seller's knowledge and belief: (Check (A) or (B) only)

 

(A)Seller is not aware of any material defects to the Property except as stated
in the attached Property Condition Statement (Addendum F).

 

A(B) Seller is not aware of any of the following, except as described otherwise
in this Agreement:

(1)any subsurface: structures, pits, waste, springs, or improvements;





2)any pending or threatened litigation, condemnation, or assessment affecting
the Property;

3)any environmental hazards or conditions that affect the Property;

4)whether the Property is or has been used for the storage or disposal of
hazardous materials or toxic waste, a dump site or landfill, or any underground
tanks or containers (other than oil and gas and other possible hazardous
materials for use at dealership);

(5)whether radon, asbestos insulation or fireproofing, urea-formaldehyde foam
insulation, lead-based paint, toxic mold (to the extent that It adversely
affects the health of ordinary occupants), or other pollutants or contaminants
of any nature now exist or ever existed on the Property;

{

{6whether wetlands, as defined by federal or state law or regulation, are on the
Property;

7whether threatened or endangered species or their habitat are on the Property;
and any material physical defects in the improvements on the Property.

 

(describe any exceptions to (1)-(8) In an addendum.)

 

Purchase Agreement

4 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

7)INSPECTION CONTINGENCIES:

 

7.1)FEASIBILITY: Within 3 days after the Effective Date, Seller will deliver to
Buyer the following Items, as well as any additional items reasonably requested
by Buyer (which shall be delivered 3 days after request), to the extent that the
items are In Seller's possession or readily available to Seller ("Seller's
Property Information'). Any item not delivered is deemed not to be in Seller's
possession or readily available to Seller, The items Seller will deliver are:

 

A.Any leases or other occupancy agreements pertaining to the Property, including
without limitation the Lease (as defined below)

B.Any service contracts pertaining to the Property

C.All title insurance policies and underlying title documents

D.All plans including "as built' plans, drawings and specifications

E.All structural, seismic, geotechnical, engineering, and soils assessments or
reports

F.All Phase I and Phase II environmental reports

G.Current certificate of occupancy and all licenses, permits and approvals

H.All recent tax bills or estimates

I.Any applicable Seller Disclosures required by law

J.All prior ALTA surveys

K.All inspection reports regarding the Property including roof, HVAC, plumbing,
sewer and electrical systems

L.All governmental and insurance notices received regarding the Property

M.Financial statements for Seller for the prior three calendar years, including
but not limited to balance sheet, income statement and operating statement, in
the form required under the Lease

N.Annual gross sales reports for Seller for the past three calendar years

0.Current financial statements for Guarantor (as defined below) dated no earlier
than February 1, 2017, including but not limited to balance sheet, income
statement and cash flow statement in form required under the Guaranty.

 

7.2)INSPECTIONS, STUDIES, OR ASSESSMENTS:

 

(A)During the term of this Agreement, Buyer shall have a license to enter the
Property during which Buyer, at Buyers expense, may complete or cause to be
completed Inspections, studies, or assessments of the Property, including all
Improvements and fixtures. Inspections, studies, or assessments may include, but
are not limited to:

(1)physical property inspections (for example, structural pest control,
mechanical, structural, electrical, and plumbing inspections);

(2economic feasibility studies;

(3environmental assessments (for example, soil tests, air sampling, and paint
sampling);

(4engineering studies; and

(5compliance inspections (for example, compliance determination with zoning
ordinances, restrictions, building codes, and statutes).

(6)profit and loss statements for the last 2 years.

 

(B)Seller, at Seller's expense, will turn on all utilities necessary for Buyer
to make inspections, studies, or assessments.

 

(C)Buyer must:

1)employ only trained and qualified inspectors and assessors;

2)notify Seller, in advance, of when the inspectors or assessors will be on the
Property;

(3)abide by any reasonable entry rules or requirements that Seller may require;

(4)not interfere with existing operations or occupants of the Property; and

(5)restore the Property to its original condition if altered due to inspections,
studies, or assessments that Buyer completes or causes to be completed.

 

(D)Except for those matters that arise from the negligence or wrongful conduct
of Seller or Seller's agents or from the discovery of any conditions on or under
the Property, Buyer is responsible for any claim, liability, encumbrance, cause
of action, and expense resulting from Buyer's inspections, studies, or
assessments conducted by Buyer or Buyer's agents on the Property, including any
property damage or personal Injury. Buyer will indemnify, hold harmless, and
defend Seller and Seller's agents against any claim involving a matter for which
Buyer is responsible under this paragraph. This paragraph survives termination
of this Agreement.

 

7.3)FEASIBILITY PERIOD AND RIGHT TO TERMINATE: Buyer may terminate this
Agreement for any reason on or before 5:00 p.m. (California time zone) on the
thirtieth (30th) calendar day following the Effective Date (the 'Feasibility
Period") by providing Seller with written notice of termination. If Buyer elects
not to terminate before this time, Buyer shall deliver its written Notice of
Approval to Seller in which event Buyer's objections for inspections shall be
deemed to be waived. If Buyer does not deliver its Notice of Approval before the
end of the Feasibility Period, this Agreement shall be deemed terminated.
Notwithstanding anything herein to the contrary, $100 of the Deposit will be
nonrefundable and will be distributed to Seller upon any termination of this
Agreement as full payment and independent consideration for Seller's performance
under this Agreement. If this Agreement terminates as provided above In this
Section 7.3, the Deposit less the non-refundable portion will be promptly
returned to Buyer and the parties will have no further rights or obligations
under this agreement except for any that expressly survive the termination of
this Agreement.

 

Purchase Agreement

5 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

7.4)CURRENT OPERATIONS: If Buyer has timely delivered to Seller its Notice of
Approval under Section 7.3, Seller may not thereafter enter into, amend, or
terminate any lease or other agreemeht that affects the operations of the
Property without Buyer's prior written approval. Seller will continue to operate
the Property in its normal course of business, Including routine maintenance,
payment of Insurance premiums, and other day-to-day obligations.

 

7.5)NONCONFORMANCE: Buyer has or will Independently Investigate and verify to
Buyer's satisfaction the extent of any limitations of uses of the Property.
Buyer acknowledges that the current use of the Property or the Improvements
located on the Property (or both) may not conform to applicable Federal, State
or municipal laws, ordinances, codes or regulations. Zoning, permitted uses,
height limitations, setback requirements, minimum parking requirements,
limitations on coverage of Improvements to total area of land, Americans with
Disabilities Act requirements, wetlands restrictions and other matters may have
a significant economic Impact upon the intended use of the Property by Buyer.
However, If Seller is aware of pending zoning changes and/or current
nonconformance with any Federal, State or focal laws, ordinances, codes or
regulations, Seller shall disclose same to Buyer in writing within 3 days after
the Effective Date, or if later, as soon as Seller becomes aware of such pending
zoning change or nonconformance.

 

7.6)OTHER INSPECTION:

 

8)SELLER EXCHANGE: Buyer agrees to cooperate should Seller elect to sell the
Property as part of a like-kind exchange under IRC Section 1031. Seller's
contemplated exchange shall not Impose upon Buyer any additional liability or
financial obligation, and Seller agrees to hold Buyer harmless from any
liability that might arise from such exchange. This Agreement is not subject to
or contingent upon Seller's ability to acquire a suitable exchange property or
effectuate an exchange. In the event any exchange contemplated by Seller should
fail to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.

 

9)BUYER EXCHANGE: Seller agrees to cooperate should Buyer elect to purchase the
Property as part of a like-kind exchange under IRC Section 1031. Buyer's
contemplated exchange shall not impose upon Seller any additional liability or
financial obligation, and Buyer agrees to hold Seller harmless from any
liability that might arise from such exchange. This Agreement Is not subject to
or contingent upon Buyer's ability to dispose of its exchange property or
effectuate an exchange. In the event any exchange contemplated by Buyer should
fall to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.

 

10)"AS IS" CONDITION OF PROPERTY: AS A MATERIAL PART OF THE CONSIDERATION FOR
THIS AGREEMENT, SELLER AND BUYER AGREE THAT EXCEPT FOR THE EXPRESS
REPRESENTATIONS IN THIS AGREEMENT, BUYER IS TAKING THE PROPERTY "AS IS WITH ANY
AND ALL LATENT AND PATENT DEFECTS AND THAT THERE IS NO WARRANTY BY SELLER THAT
THE PROPERTY IS FIT FOR A PARTICULAR PURPOSE. EXCEPT FOR THE EXPRESS
REPRESENTATIONS IN THIS AGREEMENT, BUYER ACKNOWLEDGES THAT IT IS NOT RELYING
UPON ANY REPRESENTATION, STATEMENT, ASSERTION OR NONASSERTION BY SELLER OR
SELLER'S AGENTS WITH RESPECT TO THE PROPERTY CONDITION, BUT IS RELYING SOLELY
UPON ITS OWN EXAMINATION OF THE PROPERTY. BUYER TAKES THE PROPERTY UNDER THE
EXPRESS UNDERSTANDING THERE ARE NO EXPR SS OR IMPLIED WARRANTIES (EXCEPT FOR
LIMITED WARRANTIES OF TITLE SET FORTH IN THE CLOSIFJG DOCUMENTS). THIS PROVISION
WILL SURVIVE THE CLOSING.

 

  Buyer's Inftlalstitli: Seller's Initials: ______________

 

11)RISK OF LOSS: Risk of loss to the Properly shall be borne by Seller until
title has been conveyed to Buyer or Buyer's designee. In the event that the
improvements on the Property are destroyed or materially damaged between the
Effective Date of this Agreement and the Closing Date, Buyer shall have the
option of terminating this Agreement and demanding and receiving back the
Deposit, with the parties being released from all obligations of this Agreement,
or, alternatively, electing to purchase the Property and taking such
improvements as Seller can deliver. If Buyer elects to purchase the Property,
Seller shall pay all deductible amounts that are due under the insurance policy
and assign all insurance proceeds to Buyer and credit the amount of the
deductible due under the insurance policy or will give Buyer a credit against
the Purchase Price at closing. Upon Buyer's removal of all inspection
contingencies set forth in this Agreement relating to the condition of the
Property, Seller shall maintain the Property through the Closing Date in
substantially the same condition and repair as approved by Buyer, reasonable
wear and tear excepted.

 

12)CONDEMNATION: If before closing, condemnation proceedings are commenced
against any part of the Property, Buyer may:

 

Purchase Agreement

6 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

(A)terminate this Agreement by providing written notice to Seller within 15 days
after Buyer is advised of the condemnation proceedings and the Deposit, less any
Independent consideration under Paragraph 7.3, will be refunded to Buyer; or

 

(B)appear and defend the condemnation proceedings and any award will, at Buyer's
election, belong to:

(1)Seiler and the Purchase Price will be reduced by the same amount; or

(2)Buyer and the Purchase Price will not be reduced.

 

13)DEFAULT:

 

(A)If Buyer fails to comply with this Agreement, Buyer is in default and Seller
may terminate this Agreement and receive the Deposit as liquidated damages,
thereby releasing the parties from this Agreement.

 

(B)If, without fault, Seller is unable within the time allowed to deliver the
estoppel certificates or the commitment, Buyer may:

(1)terminate this Agreement and receive the Deposit, less any independent
consideration under Paragraph 7.3, as the sole remedy; or

(2)extend the time for performance up to 14 days and the closing will be
extended as necessary.

 

(C)Except as provided in Paragraph 13B, if Seller fails to comply with this
Agreement, Seller Is in default and Buyer may:

(1)terminate this Agreement and receive the Deposit, less any independent
consideration under Paragraph 7.3, as liquidated damages, and Seller shall
reimburse Buyer for Its documented, actual and reasonable out-of-pocket costs
and expenses in connection with Its investigation of the Property and the
transactions contemplated by this Agreement and incurred following the Effective
Date, up to $50,000.00 (Pursuit Costs') thereby releasing the parties from this
Agreement; or

(2)enforce specific performance, or seek such other relief as may be provided
bylaw, or both.

 

14)ESCROW:

 

(A)At closing, the Deposit will be applied first to any cash down payment, then
to 'Buyer's closing costs, and any excess will be refunded to Buyer.

 

(B)If both parties make written demand for the Deposit, escrow agent may require
payment of unpaid expenses Incurred on behalf of the parties and a written
release of liability of escrow agent from all parties.

 

(C)If one party makes written demand for the Deposit, escrow agent will give
notice of the demand by providing to the other party a copy of the demand. If
escrow agent does not receive written objection to the demand from the other
party within 30 days after the date escrow agent sent the demand to the other
party, escrow agent may disburse the Deposit to the party making demand, reduced
by the amount of unpaid expenses incurred on behalf of the party receiving the
Deposit and escrow agent may pay the same to the creditors.

 

(D)Escrow agent will deduct any independent consideration under Paragraph 7.3
before disbursing any Deposit to Buyer and will pay the independent
consideration to Seller.

 

(E)if escrow agent complies with this Paragraph 14, each party hereby releases
escrow agent from all claims related to the disbursal of the Deposit.

 

(F)Notices under this Paragraph 14 must be sent by certified mail, return
receipt requested, or by fax. Notices to escrow agent are effective upon receipt
by escrow agent.

 

15)ROLLBACK TAXES: If Seller changes the use of the Property before closing or
If a denial of the special evaluation of the Property claimed by Seller results
in the assessment of additional taxes, penalties, or Interest for periods before
closing, the assessments will be the obligation of the Seller. This Paragraph 15
survives the Closing Date.

 

16)AUTHORIZATION: Seller does not authorize Agent to disseminate sales
information regarding this transaction, including the Purchase Price of the
Property.

 

17)OTHER BROKERS: Buyer and Seller agree that, in the event any broker, other
than Agent or a broker affiliated with Agent, is involved in the disposition of
the Property, Agent shall have no liability to Buyer, Seller or other person or
entity, for the acts or omissions of such other broker, who shall not be deemed
to be a subagent of Agent.

 

Purchase Agreement

7 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

18)AGENT'S DISCLAIMER: Buyer and Seller acknowledge that Agent has not made any
Investigation, determination, warranty or representation with respect to,
without limitation, any of the following: (a) the financial condition or
business prospects of the Property, or of any occupant of the Property, or any
occupant's Intent to continue or renew its occupancy in the Property; (b) the
legality of the present or any possible future use of the Property under any
federal, state or local law or ordinance; (c) pending or possible future action
by any third party or governmental entity or agency which may affect the
Property; (d) the condition of the Property, including but not limited to, Its
physical condition, soil conditions, the integrity and quality of any
improvements, and the presence or absence of fungi or wood destroying organisms
or pests; (e) the accuracy or completeness of financial Information concerning
the Property Including, without limitation, any Income and expense information,
projections of square footage, leases, licenses, options and other agreements
affecting the Property; (f) the possibility that leases, options, or other
agreements, matters or documents exist which affect or encumber the Property and
which have not been provided or disclosed by Seller; (g) the presence or
location of any hazardous materials on or about the Property, including but not
limited to, asbestos, PCB's, lead paint, underground storage tanks or other
toxic, hazardous or contaminated substances; (h) the accuracy of any Information
contained in any estoppel certificate or similar letter from any occupant of the
Property; (D whether the Property Is In any special assessment district or is a
tidally influenced property; or, g) the number of legal parcels or units within
the Property. When involved, Agent has acted solely as a conduit for the
exchange of such information between Buyer and Seller and makes no
representation or warranty whatsoever concerning the accuracy or reliability of
such information. The Agents do not warrant that Seller will disclose any or all
property defects or other matters pertaining to the Property or its condition.

 

BUYER AGREES THAT INVESTIGATION AND ANALYSIS OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO THE FOREGOING MATTERS, ARE BUYER'S SOLE, INDEPENDENT RESPONSIBILITY
AND THAT BUYER SHALL NOT HOLD AGENT RESPONSIBLE THEREFORE. BUYER AGREES AND
ACKNOWLEDGES THAT BUYER HAS NOT RELIED UPON ANY REPRESENTATION OF AGENT IN
CONNECTION WITH BUYER'S PURCHASE OF THE PROPERTY.

 

19)AGENT'S LIMITED AUTHORITY AND RESPONSIBILITY: Agent shall have no authority
to bind either Buyer or Seller to any modification or amendment of this
Agreement. Agent shall not be responsible for performing any due diligence or
other investigation of the Property on behalf of either Buyer or Seller, or for
providing either party with professional advice with respect to, without
limitation, any legal, tax, engineering, construction or hazardous materials
issues.

 

20)LIMITATION OF AGENT'S LIABILITY: EXCEPT FOR AGENT'S SOLE GROSS NEGLIGENCE OR
SOLE WILLFUL MISCONDUCT, SELLER AGREES TO HOLD THE AGENTS HARMLESS FROM ANY
DAMAGES, CLAIMS, COSTS AND EXPENSES RESULTING FROM OR RELATED TO ANY PARTY
FURNISHING TO THE AGENTS OR BUYER ANY FALSE, INCORRECT OR INACCURATE INFORMATION
WITH RESPECT TO THE PROPERTY OR SELLER'S CONCEALING ANY MATERIAL INFORMATION
WITH RESPECT TO THE CONDITION OF THE PROPERTY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE AGENTS' LIABILITY FOR ERRORS OR OMISSIONS, NEGLIGENCE, OR
OTHERWISE, IS LIMITED TO THE RETURN OF THE FEE, IF ANY, PAID TO THE RESPONSIBLE
AGENT PURSUANT TO THIS CONTRACT. IN ADDITION, SELLER AGREE TO DEFEND AND HOLD
THE AGENTS PARTICIPATING IN THIS TRANSACTION HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITIES, CLAIMS, DEBTS, DAMAGES, COSTS, AND EXPENSES INCLUDING, BUT NOT
LIMITED TO, REASONABLE ATTORNEYS FEES AND COURT COSTS, RELATED TO OR ARISING OUT
OF OR IN ANY WAY CONNECTED TO REPRESENTATIONS ABOUT THE PROPERTY OR MATTERS THAT
SHOULD BE ANALYZED BY EXPERTS.

 

21)ARBITRATION OF DISPUTES AND WAIVER OF JURY TRIAL: All disputes arising
between the Parties with respect to the subject matter of this Purchase
Agreement or the transaction contemplated herein (including but not limited to
the parties' rights to the Deposit or the payment of commissions as provided
herein) shall be settled exclusively by final, binding arbitration. The judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction.

 

The arbitration will proceed in Tarrant County and be conducted by the American
Arbitration Association ('AAA'). Any party who falls or refuses to submit to
arbitration following a demand by the other party shall bear all costs and
expenses, including attorneys' fees, incurred by such other party In compelling
arbitration.

 

Any arbitration will be decided by a single arbitrator selected according to the
Rules. The arbitrator will decide any pre-hearing motions which are similar to
motions to dismiss for failure to state a claim or motions for summary
adjudication and may grant any remedy or relief that a court could order or
grant on similar motions. The arbitrator shall apply the provisions of this
Purchase Agreement without varying therefrom, and shall not have the power to
add to, modify, or change any of the provisions hereof.

 

In any arbitration proceeding discovery will be permitted only in accordance
with the terms of this paragraph. Discovery by each party shall be limited to:
(i) a maximum number of five (5) depositions limited to four hours each; (ii)
requests for production of documents; (iii) ten interrogatories: inquiring into
the facts and amount of damages sought by the other party and another into the
calculation of those damages; and (iv) subpoenas upon third parties for
production of documents, depositions, and to appear at a hearing. The scope of
discovery may be expanded only upon the mutual consent of the parties.

 

The Parties understand and agree that they are entering into this arbitration
agreement voluntarily, and that by doing so they are waiving their rights to a
jury trial or to have their claims otherwise litigated in court. Notwithstanding
the foregoing, If necessary to record a us pendens or similar instrument as to
the Property, Buyer may initiate a judicial proceeding.

 

Purchase Agreement

8 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

22)SUCCESSORS & ASSIGNS: This Agreement and any addenda hereto shall be binding
upon and inure to the benefit of the heirs, successors, agents, representatives
and assigns of the parties hereto.

 

23)TIME: Time is of the essence of this Agreement. The parties require strict
compliance with the times for performance. If the last date to perform under a
provision of this Agreement falls on a Saturday, Sunday or legal holiday, the
time for performance is extended until 5:00 p.m. the next day which is not a
Saturday, Sunday or legal holiday.

 

24)FOREIGN INVESTOR DISCLOSURE: Seller and Buyer agree to execute and deliver
any instrument, affidavit or statement, and to perform any act reasonably
necessary to carry out the provisions of the Foreign Investment In Real Property
Tax Act (FIRPTA) and regulations promulgated there under. Buyer and Seller both
agree to provide a signed FIRPTA form to Agent on or before the closing date.

 

25)ACCEPTANCE AND EFFECTIVE DATE: The "Effective Date" of this Agreement for the
purpose of performance of all obligations is the date the escrow agent receives
this Agreement after all parties execute this Agreement.

 

This Agreement may be executed In counterparts, and transmitted by facsimile by
and to the parties, and each such counterpart shall be deemed an original, and
all of them together shall constitute a single instrument.

 

26)GOVERNING LAW: This Agreement shall be construed under and governed by the
laws of the State of Texas and, unless otherwise provided herein, all
obligations of the parties hereunder are to be performed in the county where the
Property Is located.

 

27)NON-DISCRIMINATION: Buyer and Seller acknowledge that it Is illegal for
either Seller, Buyer or Agent to refuse to lease or sell to any person on the
basis of, without limitation, race, color, religion, national origin, sex, age,
marital status or physical disability.

 

28)INTEGRATION AND SURVIVAL: This Agreement contains the entire understanding
and agreement between Buyer and Seller concerning the subject matter herein, and
supersedes any and all prior agreements, understandings, promises and
representations, whether written or oral, between the Buyer and Seller,
concerning the subject matter hereof. There are no other understandings, oral or
written, which in any way alter or enlarge the terms of this Agreement, and
there are no warranties or representations with respect to the Property or this
Agreement of any nature whatsoever, either express or implied, except as set
forth herein. Should any provision of this A9reement or portion thereof be
deemed illegal, invalid or otherwise unenforceable, then to the maximum extent
permitted by law, the remainder of the Agreement shall remain valid and binding
as between the parties.

 

29)NOTICES: All notices required or permitted hereunder shall be given to the
parties In writing (with a copy to Agent) at their respective addresses as set
forth below, unless otherwise agreed by the parties. Should the date upon which
any act required to be performed by this Agreement fall on a Saturday, Sunday or
holiday, the time for performance shall be extended to 5:00 p.m. the next
business day. All notices between Buyer and Seller must be in writing and are
effective when hand-delivered, mailed by certified mail return receipt
requested, sent via a nationally recognized overnight carrier, or sent by
facsimile transmission to the parties' addresses set out as follows:

 

  Seller: ANS Real Estate Ltd.   Buyer Rich Uncles NNN Operating
Partnership, LP   do: Adam Smith   do: David Perduk 3080   Address: PO Box 586
Ranoke, TX 76262   Address: Bristol Street, Suite 550 Costa Mesa, CA   Telephone
No.: (817), q 26 7 -2 6 4 4   Telephone No.: 92626 (949) 873-6535   Fax No.:
r17-421-ilst ntletActlel   Fax No.:     Email: adam@terasharhyreutfis   Email:

david@richuncles.com 

 

  Seler’s
Attorney: Griffith, Jay & Michel,
LLP   Buyer’s
Attorney: Dan K. Winton     Richard L. Bourland   do: Daniel K. Winton  
Address: 2200 Forest Park   Address: 4685 MacArthur Court, Suite 450    
Boulevard Park           Worth, Texas 76110     Newport Beach, CA 92660  
Telephone No.: (817) 932-6123   Telephone No.: (949) 252-0516              
Email: richardb@lawgjm.com   Fax No: (949) 476-2477         Email:
dwinton@wintonlaw.com

 

Purchase Agreement

9 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

30) ATTACHED ADDENDA: 0 Information About Brokerage Services     m Addendum A -
Legal Description     m Addendum B - Third Party Financing     m Addendum C -
Lead Based Paint (required for residential dwellings constructed prior to 1978)
    m Addendum D - Estoppel Certificates CI Addendum E – Intermediary
Relationship Notice     m Addendum F - Disclosure Notice     m Addendum G - MUD
Notice     m Lease     1:1 SNDA Agreement (to be prepared by Buyer and approved
by Seller during the Feasibility Period)     m Purchase Addendum



 

31)AGENCY: The Term "Agent' refers to Marcus & Millichap Real Estate Investment
Services and/or Other Broker, if applicable as set forth below. Each Agent only
has duties to the party they represent as identified below. If either Agent is
acting as an Intermediary, then that Agent will only have the duties of an
Intermediary and both Buyer and Seller consent by their signature below that
Agent has provided all proper notices and disclosures to this sale:

 

Marcus & Millichap Real Estate

Investment Services:

 

c/o: Philip Levy   Address: 300 Throckmorton St, Ste 1500     Fort Worth, TX
76262   Telephone No.: (817) 932-6123   Fax No.: (817) 380-1153   Email:
pleyy0,maretismillichap.com  

 

Buyer and Seller both acknowledge that they have been presented with the
Information About Brokerage Services form prior to execution of this contract
and have been advised of the below agency status.

 

Marcus & MillIchap Real Estate Investment Services:

 

X Represents Seller only

 

Buyer is not represented by a Real Estate Agent.

 

Seller will pay Marcus & Millichap the Commission specified by separate written
Representation Agreement. Payment of the Commission will not alter the fiduciary
relationships between the parties and the Agents.

 

32)CONSENT REQUIRED: Buyer, Seller, and Title Company agree that the Agents are
third party beneficiaries of this Agreement with respect to the Commission
established in the separate Representation Agreement, and that no changes may be
made by Buyer, Seller, or Title Company as to the time of payment, amount of
payment or the conditions for payment of the Commission without the written
consent of the Agents.

 

33)RIGHT TO CLAIM A LIEN: Pursuant to Chapter 62 of the Texas Property Code, the
Agents hereby disclose their right to claim a lien based on the separate
Representation Agreement and any other commission agreements referenced in this
Agreement or applicable to the transaction contemplated by this Agreement. This
disclosure is hereby incorporated in any such commission agreements.

 

34)AGREEMENT AS OFFER. The execution of this Agreement by the first party
constitutes an offer to purchase or sell the Property. Unless, within two (2)
business days after the date of execution of this Agreement by the first party,
this Agreement is accepted by the other party by signing the offer and
delivering a fully executed copy to the first party or Title Company, the offer
of this Agreement will be deemed automatically withdrawn, and the Deposit, if
any, will be promptly returned to Buyer.

 

Purchase Agreement

10 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

35)OTHER TERMS AND CONDITIONS:

 

The closing of the sale of the Property as set forth in this Agreement is
contingent upon the delivery at the closing of a new Commercial Lease Agreement
(the form of which is attached hereto as Addendum H) (the "Lease') executed by
Calculated Risk Bedford, LP d/bla Texas Harley-Davidson ("Tenant"), as Tenant,
and by Buyer, as Landlord. The Lease shall contain the following terms Of there
are any conflicts between the provisions of the Lease and of this Agreement, the
provisions of the Lease shall control):

 

·Absolute Triple Net Lease — Tenant is responsible for paying all Taxes,
Insurance, and Common Area Maintenance, and shall maintain, repair, and if
necessary, replace the roof, structure and parking lot

·15-year Primary Term with Two, Five Year Option Periods

·Initial Annual Base Rent shall be $900,000

·Rent shall increase by 10%, every 5 Years

·The Lease shall contain a Personal Guaranty (in the form of the Lease Guaranty
Agreement attached to the Lease)(the "Guaranty") from Adam Smith ("Guarantor"),
which shall terminate seven (7) years after the closing.

·Tenant shall have a Right of First Offer to purchase the Property, the form of
which is attached to the Lease

·Tenant shall be able to assign the entire Guaranty to an entity approved by
Harley-Davidson, with a minimum net worth of $10,000,000, which purchases the
dealership operated by Tenant

·In the event Tenant assigns the lease, the Guaranty shall continue in effect
for the first seven years from the Lease Commencement Date of the Lease

 

BUYER AND SELLER HEREBY ACKNOWLEDGE THAT AGENT HAS ADVISED THE PARTIES TO
CONSULT WITH THEIR RESPECTIVE LEGAL COUNSEL CONCERNING THE LEGAL EFFECT AND
VALIDITY OF THIS AGREEMENT PRIOR TO ITS EXECUTION.

 

The rest of this page intentionally left blank

 

Purchase Agreement

11 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

Executed below and to be effective as of the Effective Date.

 

      BUYER: DATE: February9 , 2017   RICH UNCLES NNN OPERATING PARTNERSHIP, LP,
a Delaware limited partnership

 

Telephone: Attn: David Perduk (949) 873-6535   By: Rich Uncles NNN REIT, Inc. a
Maryland         c         o         r         po,iwtlon, Its General Partner  
        Facsimile: NIA   By:                     H old Ho       C ef
Ex          utive Officer

 

    SELLER: DATE: February et ,2017   ANS REAL ES Telephone: (817) 312 _____2007
7.0-2,6149   By:   Facsimile: 117             —14 c 1   Name: Adarrh Smith      
Title: if ft-5

 

TITLE COMPANY RECEIPT: The title company acknowledges receipt of this contract
on February_, 2017___ (the "Effective Date') and, upon receipt of the Deposit,
accepts the Deposit subject to the terms and conditions in this Agreement.

 



DATE:             February      2017   TITLE COMPANY:   Telephone:     RATTIKIN
TITLE  

Facsimile:  

      By:  



        Name:           Title:  

 



PARTIES UNDERSTAND AND ACKNOWLEDGE THAT BROKER IS NOT QUALIFIED TO PROVIDE, AND
HAS NOT BEEN CONTRACTED TO PROVIDE, LEGAL, FINANCIAL OR TAX ADVICE, AND THAT ANY
SUCH ADVICE MUST BE OBTAINED FROM PARTIES' ATTORNEY, ACCOUNTANT OR TAX
PROFESSIONAL. 

 

Purchase Agreement

12 of 12

Seller's Initials ________ Buyers Initials _________

  Copyright Marcus & Millichap 2015

 

 

Addendum A
Legal Description

 

5.943 ACRES DESCRIPTION

 

STATE OF TEXAS

COUNTY OF TARRANT

 

WHEREAS ANS Real Estate, Ltd., a Texas limited partnership, is the sole owner of
a tract of land situated in the City of Bedford, Tarrant County, Texas, out of
the T. W. Williams Survey, Abstract Number 1735, and being part of Lot 1-R,
Block 1 of the First State Bank Addition to the City of Bedford, Tarrant County,
Texas, as per plat recorded in Tarrant County Document Number 0215149020 of the
Plat Records of Tarrant County, Texas, the same being part of that called 5.822
acres of land described in a deed to ANS Real Estate, Ltd, recorded in Tarrant
County Clerk's Document Number 0212289619, and part of that called 1.00 acres of
land described in a deed to ANS Real Estate, Ltd, recorded in Tarrant County
Document Number 0215007238, and being further described by metes and bounds as
follows:

 

BEGINNING at a 1/2 inch steel rod found at the Northwest corner of said 5.822
acres, being the Northwest corner of said Lot 1-R;

 

THENCE North 89 degrees 21 minutes 15 seconds East, 417.55 feet to a 5/8 inch
steel rod found at the Northeast corner of said 5.822 acres, being the Northeast
corner of said Lot 1-R;

 

THENCE South 01 degrees 01 minutes 50 seconds East, 627.94 feet to a 1/2 inch
steel rod found in the North line of Shoalmont Road, at the Southeast corner of
said 5.822 acres, being the Southeast corner of said Lot 1R;

 

THENCE North 89 degrees 45 minutes 36 seconds West, 401.39 feet to a 1/2 inch
steel rod set capped "1519 Surveying" in the North line of Shoalmont Road;

 

THENCE North 00 degrees 19 minutes 00 seconds West, 182.35 feet to a 1/2 inch
steel rod set capped "1519 Surveying";

 

THENCE South 89 degrees 35 minutes 38 seconds West, 24.00 feet to a 5/8 inch
steel rod found at an inside ell corner of said 5.822 acres, being the inside
ell corner of said Lot 1-R;

 

THENCE North 00 degrees 19 minutes 00 seconds West, 439.27 feet to the Point of
Beginning, containing 5.943 acres of land.

 

Bearings based on Grid North, State Plane Coordinate System, NAD83, Texas North
Central Zone 4202.

 

 

 

 

PARTIES UNDERSTAND AND ACKNOWLEDGE THAT BROKER IS NOT QUALIFIED TO PROVIDE, AND
HAS NOT BEEN CONTRACTED TO PROVIDE, LEGAL, FINANCIAL OR TAX ADVICE, AND THAT ANY
SUCH ADVICE MUST BE OBTAINED FROM PARTIES' ATTORNEY, ACCOUNTANT OR TAX
PROFESSIONAL.

 

 

 

 

Cr 11-2-2015

 

Information About Brokerage Services

Texas law requires all real estate license holders to give the following
information about
Brokerage services to prospective buyers, tenants, seller and landlords.

 

TYPES OF REAL ESTATE LICENSE HOLDERS:

·A BROKER is responsible for all brokerage activities Including acts performed
by sales agents sponsored by the broker.

·A SALES AGENT must be sponsored by a broker and works with clients on behalf of
the broker.

 

A BROKER'S MINIMUM DUTIES REQUIRED BY LAW (A client is the person or party that
the broker represents):

·Put the interests of the client above all others, including the brokers own
interests;

·inform the client of any material information about the property or transaction
received by the broker;

·Answer the client's questions and present any offer to or counter-offer from
the client; and

·Treat all parties to a real estate transaction honestly and fairly.

 

A LICENSE HOLDER CAN REPRESENT A PARTY IN A REAL ESTATE TRANSACTION:

 

AS AGENT FOR OWNER (SELLER/LANDLORD): The broker becomes the property owners
agent through an agreement with the owner, usually In a written listing to sell
or properly management agreement. An owner's agent must perform the broker's
minimum duties above and must Inform the owner of any material Information about
the property or transaction known by the agent, Including information disclosed
to the agent or subagent by the buyer or buyer's agent.

 

AS AGENT FOR BUYER/TENANT: The broker becomes the buyer/tenant's agent by
agreeing to represent the buyer, usually through a written representation
agreement. A buyer's agent must perform the brokers minimum duties above and
must Inform the buyer of any material Information about the properly or
transaction known by the agent, Including Information disclosed to the agent by
the seller or saes agent.

 

AS AGENT FOR BOTH — INTERMEDIARY: To act as an intermediary between the parties
the broker must first obtain the written agreement of each party to the
transaction. The written agreement must state who will pay the broker and, In
conspicuous bold or underlined print, set forth the broker's obligations as an
Intermediary. A broker who acts as an intermediary:

·Must treat all parties to the transaction impartially and fairly;

·May, with the parties' written consent, appoint a different license holder
associated with the broker to each party (owner and buyer) to communicate with
provide opinions and advice to, and carry out the Instructions of each party to
the transaction;

·Must not, unless specifically authorized in writing to do so by the Party,
disclose:



oThat the owner will accept a price less than the written asking price;

oThat the buyer/tenant will pay a price greater than the price submitted In a
written offer, and

oAny confidential information or any other Information that a party specifically
Instructs the broker In writing not to disclose, unless required to do so by
law.

 

AS SUBAGENT: A license holder acts as a subagent when aiding a buyer in a
transaction without an agreement to represent the buyer. A subagent can assist
the buyer but does not represent the buyer and must place the Interest of the
owner first.

 

TO AVOID DISPUTES, ALL AGREEMENTS BETWEEN YOU AND A BROKER SHOULD BE IN WRITING
AND CLEARY ESTABLISH:

·The brokers duties and responsibilities to you, and your obligations under the
representation agreement.

·Who will pay the broker for services provided to you, when payment will be made
and how the payment will be calculated.

 

LICENSE HOLDER CONTACT INFORMATION: This notice is being provided for
information purposes. It does not create an obligation for you to use the
broker's services. Please acknowledge receipt of this notice below and retain a
copy for your records.

 

Marcus & Millichap   9002994   tim.sneckamercusmillichaacom   972-755-5200
Licensed Broker/Broker Firm Name or Primary Assumed Business Name   License No.
  Email Address   Phone               Tim A. Speck   432723  
tim.soeckemarcusmillichaa.com   972-755-5200 Designated Broker or Firm   License
No.   Email Address   Phone                             Licensed Supervisor of
Sales Agent/ Associate   License No.   Email Address   Phone                    
        Sales Agent/Associate's Name   License No.   Email Address   Phone      
                      Buyer/Tenant/Seller/Landlord Initials   Date        

 

Regulated by the Texas Real Estate Commission Information available at
viswv.trec.texas.go       Off

 

 

 

 

ADDENDUM D

 

ESTOPPEL CERTIFICATE

 

[See Attached]

 

 

 

 

TENANT ESTOPPEL CERTIFICATE

 

[Name of Lender]

 

Rich Uncles NNN Operating Partnership, LP

3080 Bristol Street, Suite 550

Costa Mesa, CA 92626

 

Re:Commercial Lease Agreement dated
                                                 , 2017 ("Lease") between Rich
Uncles NNN Operating Partnership, LP, a Delaware limited partnership
("Landlord") and Calculated Risk Bedford, LP, a Texas limited partnership, dba
Texas Harley-Davidson ("Tenant") for that certain Premises located at 1 Texas
Harley Way in the City of Bedford, Tarrant County, Texas ("Premises" or
"Property")

 

Ladies and Gentlemen:

 

As of the date hereof, the undersigned hereby certifies to Landlord and to
                                                            ("Lender") and to
their respective successors and assigns as follows:

 

1.          Tenant is the current tenant under the Lease. A true, correct and
complete copy of the Lease (including all addenda, riders, amendments,
modifications and supplements thereto) is attached hereto as Schedule 1. The
Lease constitutes the entire agreement between Landlord and Tenant with respect
to the Premises and the Lease has not been modified, changed, altered or amended
in any respect except as shown on Schedule 1.

 

2.          The Lease is in full force and effect, having been duly executed and
delivered by Tenant.

 

3.          Tenant has unconditionally accepted and is in possession of the
Premises. All improvements to be constructed on the Premises by Landlord have
been completed to Tenant's

satisfaction and accepted by Tenant except for
                                                                                      
. Any tenant construction allowances payable to Tenant have been paid in full.
The Premises are in good condition and are in material compliance with all
applicable laws, regulations and building codes and require no repair,
replacement or maintenance other than routine maintenance.

 

4.          The current base monthly rent under the Lease is $       which has
been paid through and including                                            .
Tenant's percentage of operating expenses, real estate taxes and other
pass-through expenses is one hundred percent (100%). Tenant has not paid rent
for more than one (1) month after the month during which this Estoppel
Certificate is executed.

 

5.          Tenant has not entered into any sublease, assignment or other
agreement transferring any of its interest in the Lease or the Premises.

 

 

 

 

6.            The term of the Lease commenced on          , 2017, and expires on
                                       . Tenant has no options to extend the
term of the Lease except for three (3) five year options.

 

7.            Tenant has no expansion option or right of first offer or right of
first refusal to lease or occupy any other space within the real property of
which the Premises form a part.

 

8.            Tenant has no claim against Landlord for any security or other
refundable deposit except for a security deposit in the amount of $
                                      

 

9.            Tenant has no offsets, deductions or credits against the payment
of rents or other charges due or to become due under the Lease.

 

10.          Except for right of first offer as set forth in Section          of
the Lease, Tenant has no option, right of first refusal or preferential right to
purchase all or any part of the Premises, nor any right or interest with respect
to the Premises other than as the tenant under the Lease.

 

11.          Neither Tenant nor to Tenant's current, actual knowledge is
Landlord currently in default or breach under the Lease, nor is there any state
of facts or any condition which, with notice, the passage of time, or both,
which would result in a default or breach on the part of either Landlord or
Tenant under the Lease, except as follows:
                                                  

 

12.          To the best of Tenant's current, actual knowledge, no dispute or
controversy exists between Landlord and Tenant, and to Tenant's current, actual
knowledge, Tenant has no claims or cause of action against Landlord.

 

13.          There has not been filed by or against Tenant a petition in
bankruptcy, voluntary or otherwise, any assignment for the benefit of creditors,
any petition seeking reorganization of arrangement under the bankruptcy laws of
the United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.

 

14.          Other than oil, gas, other lubricants, solvents, fluids and
batteries used in connection with Tenant's business as a motorcycle dealership,
which uses have been in compliance with federal, state and local environmental
laws, there are no Hazardous Materials (as defined in Section 14.03 of the
Lease) or underground storage tanks located in, on, under or adjacent to the
Property which are in violation of applicable federal, state and local
environmental laws.

 

15.          The individual signing this Certificate on behalf of Tenant is duly
authorized to execute this Certificate on behalf of Tenant.

 

16.          Tenant acknowledges that this Estoppel Certificate is made to
Landlord and Lender in connection with Lender's prospective financing of the
Property. Landlord and Lender and their respective affiliates, successors,
agents and assigns, will be relying on this Estoppel Certificate in connection
with Lender's financing of the Property and, but for the assurances and
agreements contained herein, Lender would not finance the Property.

 

 

 

 

17.          In the event of foreclosure of Lender's deed of trust, Tenant will
attom to and recognize Lender as Landlord under the Lease and will pay all rents
and other amounts due thereunder to Lender upon notice to the undersigned that
Lender has become the owner of Landlord 's interest in the Premises under the
Lease.

 

  "Tenant" CALCULA r   ISK BEDFORD, LP, a Texas     limited part —sl is, dba
Texas Harley-Davidson             By:               Name:               Title:  
            Date:                                   , 2017

 

 

 

 

SCHEDULE 1 TO ESTOPPEL CERTIFICATE

 

THE LEASE

 

[To be Attached]

 

 

 

 

ADDENDUM H

 

LEASE

 

[See Attached]

 

 

 

 

COMMERCIAL LEASE AGREEMENT

 

THIS IS A TRIPLE NET LEASE. ALL TAXES, INSURANCE, UTILITIES,
CAPITAL IMPROVEMENTS AND OPERATIONAL EXPENSES ARE PAID
BY TENANT UNLESS EXPRESSLY SET FORTH OTHERWISE HEREIN.

 

COMMERCIAL LEASE AGREEMENT

 

 

 

 

 

TABLE 01? CONTENTS

 

ARTICLE PAGE     ARTICLE ONE DEFINED TERMS 1 ARTICLE TWO LEASE AND TERM 2
ARTICLE THREE RENT 2 ARTICLE FOUR TAXES 3 ARTICLE FIVE INSURANCE AND INDEMNITY 3
ARTICLE SIX USE OF PREMISES 4 ARTICLE SEVEN PROPERTY CONDITION, MAINTENANCE,
REPAIRS AND ALTERATIONS 6 ARTICLE EIGHT DAMAGE OR DESTRUCTION 7 ARTICLE NINE
CONDEMNATION 8 ARTICLE TEN ASSIGNMENT AND SUBLETTING 8 ARTICLE ELEVEN DEFAULT
AND REMEDIES 9 ARTICLE TWELVE LANDLORD'S CONTRACTUAL LIEN 11 ARTICLE THIRTEEN
PROTECTION OF LENDERS 12 ARTICLE FOURTEEN ENVIRONMENTAL REPRESENTATIONS AND
INDEMNITY 13 ARTICLE FIFTEEN MISCELLANEOUS 14

 

COMMERCIAL LEASE AGREEMENTPage i

 

 

FOR GOOD AND VALUABLE CONSIDERATION, the parties to this Lease agree as follows:

 

ARTICLE ONE

 

DEFINED TERMS

 

As used in this Commercial Lease Agreement (the "Lease"), the terms set forth in
this ARTICLE One have the following meanings:

 

1.01Effective Date: The last date beneath the signatures of Landlord and Tenant
on this Lease.

 

1.02Parties to Lease:

 

A.Landlord: Rich Uncles NNN Operating Partnership, LP [insert closing entity

when determined]

Attn: David Perduk

Address:       3080 Bristol Street, Suite 550, Costa Mesa, CA 92626

Telephone:   949.873.6535

E-mail            david@richuneles.com

 

B.Tenant:          Calculated Risk Bedford, LP dba Texas Harley-

Davidson Attn: Adam Smith

Address:       PO Box 586, Roanoke, TX 7626

Telephone:   (817)3:-222899— 267 24%

Email:             adain(q)b,....3611‘,/

       00CActicIrlAtehtol.

1.03Premises:

 

A.Street address: 1 Texas Harley Way, Bedford, Texas 76021

 

B.Legal description: The property on which the Building (defined in subsection C
below) is situated (the "Property") is more particularly described on Exhibit
"A".

 

C.Building: For purposes of this lease, the Premises includes a building which
Landlord and Tenant stipulate contains 70,96Q square feet ("Building").

 

D.Premises: The defined term Premises shall be deemed to include the Property
and the Building and other improvements located on the Property.

 

1.04Term: 15 years. The term shall commence upon that date which Landlord
acquires fee title to the Premises ("Commencement Date") and end upon the day
immediately preceding the fifteenth (15th) year anniversary thereof ("Expiration
Date.")

 

1.05Rent: Initial annual Base Rent shall be $900,000.00

 

Years 1-5 $75,000.00 per month Years 6-10 $82,500.00 per month Years 11-15
$90,750.00 per month 1:     Years 11-15 $99,825.00 per month 2:     Years 16-20
$109,807.50 per month

 

(The term "Rent" is defined in Section 3.01.)

 

COMMERCIAL LEASE AGREEMENTPage 1

 

 

1.06Permitted Use: Tenant shall only use the Premises for the following purpose
and all other purposes incident thereto: a Motorcycle Dealership store selling
Harley-Davidson Motorcycles and related merchandise and services and events. No
other use will be permitted without Landlord's prior written consent.

 

1.07Payments: Tenant shall deliver payments under this Lease to Landlord at 3080
Bristol Street. Suite 550 Costa Mesa CA 92626 Attn: Asset Management. Landlord
may designate in writing the party authorized to act on behalf of Landlord to
enforce this Lease. Any such authorization will remain in effect until it is
revoked by Landlord in writing.

 

ARTICLE TWO

 

LEASE AND TERM

 

2.01Lease of Premises for Term. Landlord leases the Premises to Tenant and
Tenant leases the Premises from Landlord for the Term stated in Section 1.05.
The Commencement Date is the date specified in Section LOS unless advanced or
delayed under any provision of this Lease.

 

2.02Holding Over. Tenant shall vacate the Premises immediately upon the
expiration of the Term or earlier termination of this Lease. Tenant shall
reimburse Landlord for and indemnify Landlord against all damages incurred by
Landlord as a result of any delay by Tenant in vacating the Premises. If Tenant
does not vacate the Premises upon the expiration of the Term or earlier
termination of this Lease, Tenant's occupancy of the Premises will be a
day-to-day tenancy, subject to all of the terms of this Lease, except that the
Base Rent during the holdover period will be increased to an amount that is
one-and-one-half (11/2) times the Base Rent in effect on the expiration or
termination of this Lease, computed on a daily basis for each day of the
holdover period, plus all additional sums due under this Lease. This Section
will not be construed as Landlord's consent for Tenant to hold over or to extend
this Lease.

 

ARTICLE THREE

 

RENT

 

3.01Manner of Payment. All sums of Base Rent or other amounts payable under this
Lease by Tenant to Landlord (the "Rent") will be made to the Landlord at the
address designated in Section 1.07 unless another person is designated in
Section 1.07 or to any other party or address as Landlord may designate in
writing. Any and all payments made to a designated third party for the account
of the Landlord shall be deemed made to Landlord when received by the designated
third party. The Base Rent is the minimum rent for the Premises and is subject
to the terms and conditions contained in this Lease, together with the attached
Addenda, if any.

 

3.02Time of Payment. Upon execution of this Lease, Tenant shall deposit with
Rattikin Title, at 201 Main Street, Suite 800, Fort Worth, Texas, 70102, Attn:
Megan Newborn, as the escrow holder in connection with Landlord's acquisition of
the Premises, the installment of Base Rent for the first 30 days of the Term.
Upon the closing of the Premises, said first installment of Base Rent shall be
disbursed to Landlord. On or before the first day of each succeeding month of
the Term, the installment of Base Rent and other sums due under this Lease will
be due and payable, in advance, without off-set, deduction or prior demand. If
the Term commences or ends on a day other than the first or last day of a
calendar month, the Rent for any fractional calendar month following the
Commencement Date or preceding the end of the Term will be prorated by days. If
any Rent is not received by Landlord or Landlord's designee within five (5) days
after that Rent is due, Tenant shall pay to Landlord a late charge of 5% of the
amount due as liquidated damages in lieu of actual damages (other than interest
and attorneys' fees and costs). Tenant shall pay such amount to Landlord as Rent
concurrently with the next installment of Base Rent due and owing under the
Lease. In addition, if any Rent is not received by Landlord or Landlord's
designee within five (5) days after that Rent is due, Tenant shall pay to
Landlord annual interest on the past due amount from the date due until paid at
the rate of 10% per year, or such lesser rate allowed by law.

 

COMMERCIAL LEASE AGREEMENTPage 2

 

 

ARTICLE FOUR

 

TAXES

 

4.01Payment. Subject to the provisions of Section 4.02 below, Tenant shall pay
directly to the applicable authority, prior to the earlier of delinquency or the
accrual of interest on the unpaid balance, all taxes and assessments of every
type or nature assessed against or imposed upon the Premises ("Impositions")
during the Lease Term related to or arising out of this Lease and the activities
hereunder, including without limitation: (i) all taxes or assessments upon the
Premises or any part thereof and upon any personal properly, trade fixtures, and
improvements located on the Premises, or any tax or charge levied in lieu of
such taxes and assessments; (ii) all taxes, charges, license fees, and or
similar fees imposed because of the use of the Premises by Tenant; and (iii) all
excise, franchise, transaction, privilege, license, rental, sales, use, and
other taxes upon the Rent hereunder, the leasehold estate, or activities
pursuant to tins Lease. The term Imposition as used herein shall be deemed to
include any increases in any Impositions which are assessed or imposed during
the term of the Lease, including, without limitation, any reassessment arising
from the sale of Landlord's interest in the Premises. Tenant shall not be
required to pay or reimburse Landlord for any capital stock, privilege,
franchise, estate, inheritance, devolution, succession, transfer, gift or income
tax, non-ad valorem tax or tax of a similar nature which is or may become
payable by Landlord or which may be imposed against Landlord or against the
rents payable hereunder or upon the income or profits of Landlord because of any
law now in force or hereafter enacted. Tenant may take the maximum benefit of
any law allowing Impositions or assessments to be paid in installments, and in
such event only the amount actually owed by Landlord during the applicable tax
year shall be included in Impositions for purposes of this Section.

 

4.02Delivery. If Landlord receives the bills for Impositions levied or assessed
on the Premises, Landlord shall furnish Tenant with copies of all bills for such
Impositions, together with any and all back-up documentation provided therewith,
within ten (10) days after receipt thereof by Landlord. Landlord shall bear all
interest, penalties, late charges and lost discount amounts incurred as a result
of Landlord's failure to provide Tenant with the bills for the Impositions in a
timely manner. If Tenant receives the bills for the Impositions from Landlord or
the taxing authority on a timely basis, Tenant shall pay all Impositions levied
or assessed thereon directly to the taxing authority prior to the date any fine,
penalty, interest or cost may be added thereto, or become due or be imposed by
operation of law for the non-payment or late payment thereof. Within thirty (30)
days after each tax and assessment payment is required by this ARTICLE Pour to
be paid, Tenant shall, upon prior written request of Landlord, provide Landlord
with evidence reasonably satisfactory to Landlord that such payment was made in
a timely fashion.

 

ARTICLE FIVE

 

INSURANCE AND INDEMNITY

 

5.01Property Insurance. In addition to such other insurance as Landlord may
reasonably require from time to time, Tenant, at its own expense, shall procure
and continue in force broad form commercial property insurance against damage
occurring to the Premises, and Tenant's machinery, furniture, inventory and
merchandise, during the term of this Lease and any extension thereof with loss
payable to Landlord and to any lender having a loan secured by the Premises.
Such insurance shall provide replacement cost coverage at 100% of the
replacement value for any and all such property damage (less a deductible of not
to exceed $10,000). Tenant shall provide Landlord with a copy of the policy or
certificate (or a renewal) prior to the Commencement Date and at least ten (10)
business days prior to the expiration of the policy during the term of this
Lease. The policy shall state that the coverage cannot be canceled or modified
without thirty (30) days' prior written notice to Landlord. If the Tenant fails
to maintain the policy, Landlord may elect to maintain the insurance at Tenant's
expense.

 

COMMERCIAL LEASE AGREEMENTPage 3

 

 

 

5.02Liability Insurance. During the Term, Tenant shall maintain a commercial
general liability policy of insurance, at Tenant's expense, insuring Landlord
against liability arising out of the ownership, use, occupancy, or maintenance
of the Premises. The initial combined single limit amounts of the insurance must
be at least: $2,000,000 for each occurrence, $5,000,000 General Aggregate per
policy year. In addition, Tenant shall carry Business Auto Liability with limits
of not less than $500,000 for each occurrence and $2,500,000 General Aggregate
per policy year. Tenant shall carry umbrella liability coverage of not less than
$10,000,000. Landlord shall be added as an additional insured to each such
liability policy. The amounts of the insurance will not limit Tenant's liability
or relieve Tenant of any obligation under this Lease. The policies must contain
contractual liability coverage, cross-liability endorsements, if applicable, be
primary and non-contributing with any policy carried by Landlord, and must
insure Tenant's performance of the indemnity provisions in this Lease, including
but not limited to Section 5.03. Tenant must also maintain business interruption
insurance in commercially reasonable amounts to allow Tenant to maintain,
rebuild and reopen its operations on the Premises, as well as Workers'
compensation and Employers Liability Insurance with statutorily mandated limits
covering all persons employed by Tenant on the Premises for any work done on or
about any of thePremises for which claims for death or bodily injury could be
asserted against Landlord, Tenant, or the Premises. The policies must contain a
provision that prohibits cancellation or modification of the policy except upon
thirty (30) days' prior written notice to Landlord and must name Landlord as an
additional insured Tenant may discharge Tenant's obligations under this Section
by naming Landlord as an additional insured under a commercial general liability
insurance policy maintained by Tenant and containing the coverage and provisions
described in this Section. Tenant shall deliver a copy of the policy or
certificate (or a renewal) to Landlord prior to the Commencement Date and at
least ten (10) business days prior to the expiration of the policy during the
Term. If Tenant fails to maintain the policy, Landlord may elect to maintain the
insurance at Tenant's expense. Tenant may, at Tenant's expense, maintain other
liability insurance as Tenant deems necessary. Tenant shall provide copies of
all such insurance to Landlord and all renewals and/or amendments to same. All
policies of insurance to be carried by Tenant under this ARTICLE Five shall be
written by a company or companies authorized to engage in the business of
providing the applicable insurance in the State of Texas with a general
policyholder's rating of at least A and a financial rating of at least XI as
defined by A.M. Best. Tenant's policies of insurance required to be carried
under this ARTICLE Five shall contain a commercially reasonable waiver of
subrogation clause serving to waive any rights of subrogation that such insurer
may have against Landlord, its managers, parents, members, shareholders,
directors, officers, employees, and agents.

 

5.03Indemnity. Landlord shall not be liable to Tenant or to Tenant's employees,
agents, invitees or visitors, or to any other person, for any injury to persons
or damage to property on or about the Premises or any adjacent area owned by
Landlord caused by the negligence or misconduct of Tenant, Tenant's employees,
subtenants, agents, licensees or concessionaires or any other person entering
the Premises under express or implied invitation of Tenant, or arising out of
the use of the Premises by Tenant and the conduct of Tenant's business, or
arising out of any breach or default by Tenant in the performance of Tenant's
obligations under this Lease; and Tenant hereby agrees to indemnify, defend with
counsel reasonably approved by Landlord, and hold Landlord, its members, and its
lenders and their respective partners, officers, directors, employees and agents
harmless front any loss, expense (including, without limitation, reasonable
attorneys' fees), liabilities, damages, judgements, or claims arising out of
such damage or injury, WHETHER OR NOT CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE OF LANDLORD OR LANDLORD'S EMPLOYEES OR AGENTS. Tenant shall not be
liable for any injury or damage caused by the gross negligence or intentional
misconduct of Landlord, or Landlord's employees or agents.

 

5.04Increase in Premiums. Other than the use or storage of oil and gas and other
possible hazardous materials used in the day to day operations of a
Harley-Davidson dealership, Tenant shall not permit any operation or activity to
be conducted, or storage or use of any volatile or any other materials, on or
about the Premises that would cause suspension or cancellation of any insurance
policy carried by Tenant or Landlord, or increase the premiums therefor, without
the prior written consent of Landlord.

 

ARTICLE SIX

 

USE OF PREMISES

 

6.01Permitted Use. Tenant may use the Premises only for the Permitted Use stated
in Section 1.08. The parties to this Lease acknowledge that the current use of
the Premises or the improvements located on the Premises, or both, may or may
not conform to the city zoning ordinance with respect to the permitted use,
height, setback requirements, minimum parking requirements, coverage ratio of
improvements to total area of land and other matters that may have a significant
economic impact upon the Tenant's intended use of the Premises. Tenant
acknowledges that Tenant has or will independently investigate and verify to
Tenant's satisfaction the extent of any limitations or non-conforming uses of
the Premises. Tenant further acknowledges that Tenant is not relying upon any
warranties or representations of Landlord concerning the Permitted Use of the
Premises, or with respect to any uses of the Building or any improvements
located on the Premises.

 

COMMERCIAL LEASE AGREEMENTPage 4

 

 

6.02Compliance with Laws. Tenant shall comply with all governmental laws,
ordinances and regulations (including amendments and changes thereto) applicable
to the Premises, and will promptly comply with all governmental orders and
directives for the correction, prevention and abatement of nuisances and other
activities in or upon, or connected with the Premises, all at Tenant's sole
expense, including any expense or cost resulting from the construction or
installation of fixtures and improvements or other accommodations for
handicapped or disabled persons required for compliance with governmental laws
and regulations, including but not limited to the Texas Architectural Barriers
law (Article 9102 and any successor statute) and the Americans with Disabilities
Act (the "ADA"). To the extent any alterations to the Premises are required by
the ADA or other applicable laws or regulations, Tenant shall bear the expense
of the alterations.

 

6.03Certificate of Occupancy. If required, Tenant shall obtain a Certificate of
Occupancy from the municipality in which the Premises is located prior to
occupancy of the Premises. Landlord may, but has no obligation to, cure any such
defects, including any repairs, installations, or replacements of any items that
are not presently existing on the Premises, or that have not been expressly
agreed upon by Landlord in writing.

 

6.04Signs. Tenant at its own cost shall have the right to install signage on the
Premises to include the existing pole sign. Any signs installed by Tenant must
conform to applicable laws, deed restrictions on the Premises, and other
applicable requirements. Tenant must remove all signs, decorations and ornaments
at the expiration or termination of this Lease and must repair any damage and
close any holes caused by the removal. Landlord does not warrant or guarantee
they type or size of sign(s) allowed.

 

6.05Utility Services. Tenant shall pay the cost of all utility services,
including but not limited to initial connection charges, all charges for gas,
water, sewerage, storm water disposal, communications and electricity used on
the Premises, and for replacing all electric lights, lamps and tubes. Unless
otherwise required by law, Tenant is the party entitled to designate utility and
telecommunication service providers to the Premises.

 

6.06Landlord's Access. Landlord and Landlord's agents will have the right to,
during normal business hours and upon reasonable advance notice, and without
unreasonably interfering with Tenant's business, enter the Premises: (a) to
inspect the general condition and state of repair of the Premises, (b) to make
repairs required or permitted under this Lease, (c) to show the Premises to any
prospective tenant or purchaser, and (d) for any other reasonable purpose.
During the final one hundred fifty (150) days of the Term, Landlord and
Landlord's agents may erect and maintain signs on or about the Premises
advertising the Premises for lease or for sale.

 

6.07Possession. If Tenant pays the rent, properly maintains the Premises, and
complies with all other terms of this Lease, Tenant may occupy and enjoy the
Premises for the full Term, subject to the provisions of this Lease.

 

6.08Exemptions from Liability. Landlord shall not be liable for any damage or
injury to the persons, business (or any loss of income), goods, inventory,
furnishings, fixtures, equipment, merchandise or other property of Tenant,
Tenant's employees, invitees, customers or any other person in or about the
Premises, whether the damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or wind; (b) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (e) conditions arising on
or about the Premises or upon other portions of any building of which the
Premises is a part, or from other sources or places; or (d) any act or omission
of any other tenant of any building on the Property. Landlord shall not be
liable for any damage or injury even though the cause of or the means of
repairing the damage or injury are not accessible to Tenant. The provisions of
this Section 6.08 will not, however, exempt Landlord from liability for
Landlord's gross negligence or willful misconduct.

 

COMMERCIAL LEASE AGREEMENTPage 5

 

 

ARTICLE SEVEN

 

PROPERTY CONDITION, MAINTENANCE, REPAIRS AND ALTERATIONS

 

7.01Acceptance of Premises. Tenant acknowledges that: (a) a full and complete
inspection of the Premises has been made and Landlord has fully and adequately
disclosed the existence of any defects that would interfere with Tenant's use of
the Premises for their intended commercial purpose, and (b) as a result of such
inspection and disclosure, Tenant has taken possession of the Premises and
accepts the Premises in its "As Is" condition, except as otherwise provided in
this Lease.

 

7.02Maintenance and Repair.

 

A.Landlord's Obligations. Except as otherwise provided in this Lease, Landlord
will be under no obligation to perform any repair, retrofit, maintenance or
management service in the Premises. Tenant shall be fully responsible, at
Tenant's expense, for all repair, retrofit, maintenance and management services
other than those that are expressly assumed by Landlord.

 

B.Tenant's Obligations. Subject to the provisions of Section 7.02A ARTICLE Eight
(Damage or Destruction) and ARTICLE Nine (Condemnation), Tenant shall, at all
times, keep all portions of the Premises in good order, condition and repair,
ordinary wear and tear excepted, to the extent they exist, including but not
limited to maintenance, repairs and all necessary replacements of the roof,
foundation, structural components, exterior and interior walls, parking lot,
skylights, windows, plate glass, doors, overhead doors, heating system,
ventilating equipment, air conditioning equipment, electrical and lighting
systems, fire protection sprinkler system, dock levelers, elevators, interior
and exterior plumbing, the interior of the Premises in general, pest control and
extermination, down spouts, gutters, paving, railroad siding, care of
landscaping and regular mowing of grass, and including the exterior of the
Premises. Tenant shall submit copies of all maintenance contracts and records,
including, without limitation, any HVAC maintenance contracts, to Landlord
within fifteen (15) days of Landlord's written re-quest for the same. If Tenant
fails to maintain and repair the Premises as required by this Section, Landlord
may, on fifteen (15) days' prior written notice, enter the Premises and perform
the maintenance or repair, on behalf of Tenant, except that no notice is
required in case of emergency, and Tenant shall reimburse Landlord immediately
upon demand for all costs incurred in performing the maintenance or repair, plus
a reasonable service charge.

 

7.03Alterations, Additions and Improvements. Tenant may not create any openings
in the roof or exterior walls, or make any alterations, additions or
improvements to the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. If Tenant requests
Landlord's consent to any alterations, additions or improvements, Tenant may
also request Landlord to advise Tenant whether Landlord will require Tenant to
remove such alteration, addition or improvement upon termination of this Lease
as provided in Section 7.04 below. Landlord's consent shall not be required for
non-structural alterations, additions or improvements costing less than $25,000
(which amount shall be adjusted annually in proportion to increase in CPI) in
any calendar year ("Minor Alteration"). Tenant may erect or install trade
fixtures, shelves, bins, machinery, heating, ventilating and air conditioning
equipment, provided that Tenant complies with all applicable governmental laws,
ordinances, codes, and regulations. At the expiration or termination of this
Lease, Tenant may, subject to the restrictions of Section 7.04 below, remove
items installed by Tenant, provided Tenant is not in default at the time of the
removal and provided further that Tenant repairs, at the time of removal of the
items, in a good and workmanlike manner, any damage caused by the installation
or removal. Tenant shall pay for all costs incurred or arising out of
alterations, additions or improvements in or to the Premises and will not permit
any mechanic's or materialman's lien to be filed against the Premises, unless
being contested in good faith. Upon request by Landlord, Tenant shall deliver to
Landlord proof of payment reasonably satisfactory to Landlord of all costs
incurred or arising out of any alterations, additions, or improvements.
Notwithstanding any provision of this Section 7.03 to the contrary, Tenant shall
provide Landlord with at least 15 business days written notice of any Minor
Alteration stating: (i) the nature of the Minor Alteration, (ii) verification
that the Minor Alteration will not affect the structural or base Building
systems and that the cost of the Minor Alteration is less than $25,000, (iii)
the name of the contractor performing the Minor Alteration, and (iv) the
anticipated commencement date of construction and completion date. Any work
performed by Tenant pursuant to this Section 7.03 shall be performed in
accordance with all applicable governmental laws, ordinances, codes and
regulations. If requested by Landlord, Tenant shall provide Landlord with
written evidence of insurance coverage, in amounts reasonably acceptable to
Landlord, for any damage to the Premises, property or person during the course
of construction of any work pursuant to this Section 7.03. Any contractors
performing work on behalf of Tenant shall be required to carry worker's
compensation insurance. Tenant shall promptly pay any and all costs and expenses
incurred in connection with any work performed hereunder and shall not cause or
permit any liens, or allow liens to exist, attach to or encumber Landlord's
interest in the Premises. If any such lien attaches against the Premises, Tenant
shall cause the lien to be removed of record (by payment or by bond) within 20
days after Landlord's demand. In the event that such lien is not removed in said
20-day period, Landlord shall have the right to take any action it deems
necessary to remove and release the lien from the Premises. All expenses
(including reasonable attorney fees) incurred by Landlord in connection with the
release of the lien shall be considered Rent under this Lease and shall be
immediately due and payable by Tenant.

 

COMMERCIAL LEASE AGREEMENTPage 6

 

 

7.04Condition upon Termination. Upon the expiration or termination of this
Lease, Tenant shall surrender the Premises to Landlord broom clean and in the
same condition as received, except for ordinary wear and tear that Tenant is not
otherwise obligated to remedy under any provision of this Lease. Tenant will not
be obligated to repair any damage that Landlord is required to repair under
ARTICLE Seven (Property Condition) or ARTICLE Eight (Damage or Destruction). In
addition, Landlord may require Tenant to remove any alterations, additions or
improvements (whether or not made with Landlord's consent), other than those
alterations, additions and improvements for which Landlord advised Tenant under
Section 7.03 that such alteration, addition or improvement is not required to be
removed, prior to the expiration or termination of this Lease and to restore the
Premises to its prior condition, all at Tenant's expense. All alterations,
additions and improvements that Landlord has not required Tenant to remove will
become Landlord's property and must be surrendered to Landlord upon the
expiration or termination of this Lease. In no event may Tenant remove any of
the following materials or equipment without Landlord's prior written consent:
(i) electrical wiring or power panels; (ii) lighting or lighting fixtures; (Hi)
wall coverings, drapes, blinds or other window coverings; (iv) carpets or other
floor coverings; (v) heating, ventilating, or air conditioning equipment; (vi)
fencing or security gates; or (vii) any other fixtures, equipment or items that,
if removed, would affect the operation or the appearance of the Premises.

 

ARTICLE EIGHT

 

DAMAGE OR DESTRUCTION

 

8.01Notice. If the Building or other improvements situated on the Property are
damaged or destroyed by fire, flood, windstorm, tornado or other casualty,
Tenant shall immediately give written notice of the damage or destruction to
Landlord.

 

8.02Partial Damage. If the Building or other improvements situated on the
Property are damaged by fire, tornado or other casualty, but not to such an
extent that rebuilding or repairs cannot reasonably be completed within two
hundred seventy (270) days from the date Landlord receives written notification
by Tenant of the occurrence of the damage (as reasonably determined by
Landlord), then this Lease will not terminate, but Landlord shall proceed with
reasonable diligence to rebuild or repair the Building and other improvements on
the Premises (other than leasehold improvements made by Tenant or any assignee,
subtenant or other occupant of the Premises) to substantially the condition they
were in before the damage; provided however, in no event shall Landlord be
obligated to expend more than the insurance proceeds actually received by
Landlord, plus the amount of any deductible which shall be paid by Tenant to
Landlord, if required. In no event shall Landlord be required to begin any
restoration until it receives the insurance proceeds and the deductible from
Tenant. If the casualty occurs during the final twelve (12) months of the Term,
Landlord will not be required to rebuild or repair the damage unless Tenant
exercises Tenant's renewal option (if any) within fifteen (15) days after the
date of receipt by Landlord of the notification of the occurrence of the damage.
If Tenant does not exercise Tenant's renewal option, or if there is no renewal
option in this Lease, Landlord nmy, at Landlord's option, terminate this Lease
by promptly delivering a written termination notice to Tenant, in which event
the Rent will be abated for the unexpired portion of the Term, effective on the
date of receipt by Landlord of the written notification of the damage. To the
extent the Premises cannot be occupied (in whole or in part) after the casualty,
the Rent payable under this Lease during the period the Premises cannot be folly
occupied will be adjusted equitably.

 

COMMERCIAL LEASE AGREEMENTPage 7

 

 

8.03Substantial or Total Destruction. If the Building or other improvements
situated on the Properly are substantially or totally destroyed by fire,
tornado, or other casualty, or so damaged that rebuilding or repairs cannot
reasonably be completed within two hundred seventy (270) days after the date
Landlord receives written notification from Tenant of the occurrence of the
damage (as reasonably determined by Landlord), either Landlord or Tenant may
terminate this Lease by a written termination notice to the other party provided
no later than thirty (30) days after Landlord and Tenant are notified of such
termination, in which event the monthly installments of Rent will be abated for
the unexpired portion of the Term, effective on the date of the damage or
destruction. If neither party promptly terminates this Lease, Landlord shall
proceed with reasonable diligence to rebuild and repair the Building and other
improvements (except that Tenant shall rebuild and repair Tenant's fixtures and
improvements in the Premises). To the extent the Premises cannot be occupied (in
whole or in part) after the casualty, the Rent payable under this Lease during
the period the Premises cannot be fully occupied will be adjusted equitably.

 

ARTICLE NINE

 

CONDEMNATION

 

9.01If, during the Tenn or any extension thereof, more than twenty-five percent
(25%) the Premises are taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain, or are
conveyed to the condemning authority under threat of condemnation, this Lease
will terminate and the monthly installments of Rent will be abated during the
unexpired portion of the Term, effective on the date of the taking. If less than
twenty-five percent (25%) of the Premises is taken for public or quasi-public
use under any governmental law, ordinance or regulation, or by right of eminent
domain, or is conveyed to the condemning authority under threat of condemnation,
and if the taking or condemnation materially interferes with the continued
operation and use of the Premises by Tenant, materially adversely impacts the
business at the Premises, or if such taking or condemnation materially and
permanently affects the parking at the Premises, Tenant shall have the option to
surrender and terminate this Lease by giving written notice of such election to
Landlord within fifteen (15) days after the date of vesting of title in such
condemnation proceeding. In the event that Tenant exercises its option to
surrender and terminate this Lease, all of the rental and other charges paid or
payable by Tenant hereunder shall be prorated as of the date of vesting of title
in such condemnation proceeding. If Tenant does not terminate this Lease,
Landlord shall promptly, at Landlord's expense, restore and reconstruct the
Building and improvements (other than leasehold improvements made by Tenant or
any assignee, subtenant or other occupant of the Premises) situated on the
Premises in order to make the same reasonably suitable for the Permitted Use.
The monthly installments of Rent payable under this Lease during the unexpired
portion of the Term will be adjusted equitably. Landlord will be entitled to
receive and retain the entire award in any condemnation proceeding, provided
Tenant may seek its moving expenses and any unamortized portion of loss of
fixtures to the extent such award does not reduce Landlord's award. The
termination of this Lease will not affect the rights of the parties to those
awards.

 

ARTICLE TEN

 

ASSIGNMENT AND SUBLETTING

 

10.01Requirements Regarding Assignment or Subletting. Tenant shall not assign
this Lease or sublet the Premises or any portion thereof, without the prior
written consent of Landlord, which consent will not be unreasonably withheld,
conditioned or delayed. Any assignment or subletting will be expressly subject
to all terms and provisions of this Lease. In the event of any assignment or
subletting, Tenant will remain fully liable for the full performance, except as
set forth in Section 10.02 of all Tenant's obligations under this Lease. Tenant
shall not assign Tenant's rights under this Lease or sublet the Premises without
first obtaining a written agreement from the assignee or sublessee whereby the
assignee or sublessee agrees to assume the obligations of Tenant under this
Lease and to be bound by the terms of this Lease. If an event of default occurs
while the Premises is assigned or sublet, Landlord may, at Landlord's option, in
addition to any other remedies provided in this Lease or by law, collect
directly from the assignee or subtenant all rents becoming due under the terms
of the assignment or Subletting and apply the rent against any sums due to
Landlord under this Lease. No direct collection by Landlord from any assignee or
subtenant will release Tenant from Tenant's obligations under this Lease.

 

COMMERCIAL LEASE AGREEMENTPage 8

 

 

10.02Permitted Transfer. Notwithstanding the provisions contained in this
ARTICLE Ten of this Lease, Tenant shall be entitled to transfer Its leasehold
interest in this Lease to an entity (i) approved by Harley-Davidson, (ii) which
has a minimum Net Worth of at least $10,000,000, and (iii) is acquiring all of
Tenant's interest the Harley-Davidson dealership ("Permitted Assignee");
provided (i) that Tenant shall not be released from liability under this Lease
for seven (7) years from the commencement date of this Lease, (ii) that any such
assignee assumes all of Tenant's right, title and obligation under this Lease
pursuant to a written assignment on Landlord's standard form, and (iii) Landlord
has received at least 60 days prior written notice of the intend transfer of
interest.

 

ARTICLE ELEVEN

 

DEFAULT AND REMEDIES

 

11.01Default. Each of the following events is an event of default under this
Lease:

 

A.Failure of Tenant to pay any installment of the Rent, Taxes or other sum
payable under this Lease on the date that it is due and the continuance of that
failure for a period of five (5) days.

 

B.Failure of Tenant to comply with any term, condition or covenant of this
Lease, (other than the payment of Rent or other sum of money or Tenant's
obligations to carry insurance under ARTICLE Five) and the continuance of that
failure for a period of thirty (30) days after Landlord delivers written notice
of the failure to Tenant. Tenant's failure to comply with the provisions of
ARTICLE Five shall, at Landlord's option, constitute an event of default under
this Lease if such failure is not cured within five (5) business days after
Landlord delivers written notice of such failure to Tenant;

 

C.Failure of Tenant to pay a majority of its debts as they become due or an
admission in writing of inability to pay its debts, or the making of a general
assignment for the benefit of creditors;

 

D.The commencement by Tenant of any case, proceeding or other action seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property;

 

E.The commencement of any case, proceeding or other action against Tenant
seeking to have an order for relief entered against it as debtor, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law 'elating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and Tenant: (I) fails to obtain a dismissal of
such case, proceeding, or other action within sixty (60) days of its
commencement; or (ii) converts the case from one chapter of the Federal
Bankruptcy Code to another chapter; or (iii) is the subject of an order of
relief that is not fully stayed within seven (7) business days after the entry
thereof; and

 

F.Vacancy or abandonment by Tenant of any substantial portion of the Premises or
cessation of the use of the Premises for the purpose leased.

 

11.02Remedies. Upon the occurrence of any of the events of default listed in
Section 11.01 and failure by Tenant to timely remedy such default after receipt
of the applicable written notice of default, if any, specified in

 

COMMERCIAL LEASE AGREEMENTPage 9

 

 

Section 11.01 Landlord may pursue any one or more of the following remedies
without any prior notice or demand.

 

A.Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to so surrender the Premises, Landlord
may, without, prejudice to any other remedy that Landlord inay have for
possession of the Premises or Rent in arrears, enter upon and take possession of
the Premises either by summary dispossession proceedings or by any suitable
action or proceeding at law, and expel or remove Tenant and any other person who
may be occupying the Premises or any part thereof, without being liable for
prosecution or any claim for damages. Tenant shall pay to Landlord on demand the
amount of all loss and damage that Landlord may suffer by reason of the
termination, whether through inability to relet the Premises on satisfactory
terms or otherwise.

 

B.Enter upon and take possession of the Premises either by summary dispossession
proceedings or by any suitable action or proceeding at law, without terminating
this Lease and without being liable for prosecution or for any claim for
damages, and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof. Landlord may relet the Premises and receive
the rent therefor. Tenant agrees to pay to Landlord monthly or on demand front
time to time any deficiency that may arise by reason of any such reletting. In
determining the amount of the deficiency, the professional service fees,
reasonable attorneys' fees, court costs, remodeling expenses and other costs of
retelling will be subtracted from the amount of rent received under the
reletting.

 

C.Enter upon the Premises either by summary dispossession proceedings or by any
suitable action or proceeding at law, without terminating this Lease and without
being liable for prosecution or for any claim for damages, and do whatever
Tenant is obligated to do under the terms of this Lease. Tenant agrees to pay
Landlord on demand for expenses that Landlord may incur in thus effecting
compliance with Tenant's obligations under this Lease, together with interest
thereon at the rate of ten percent (10%) per annum from the date expended until
paid. Landlord will not be liable for any damages resulting to Tenant from such
action, whether caused by negligence of Landlord or otherwise.

 

D.Accelerate and declare the Rent for the entire Term, and all other amounts due
under this Lease, at once due and payable, and proceed by attachment, suit or
otherwise, to collect all amounts in the same manner as if all such amounts due
or to become due during the entire Term were payable in advance by the terms of
this Lease, and neither the enforcement or collection by Landlord of those
amounts nor the payment by Tenant of those amounts will constitute a waiver by
Landlord of any breach, existing or in the future, of any of the terms or
provisions of this Lease by Tenant or a waiver of any rights or remedies that
the Landlord may have with respect to any breach.

 

E.In addition to the foregoing remedies, Landlord may change or modify the locks
on the Premises if Tenant fails to pay the Rent when due. Landlord will not be
obligated to provide another key to Tenant or allow Tenant to regain entry to
the Premises unless and until Tenant pays Landlord all Rent that is delinquent.
Tenant agrees that Landlord will not be liable for any damages resulting to the
Tenant from the lockout. When Landlord changes or modifies the locks, Landlord
or Landlord's agent shall post a written notice in accordance with Section
93.002 of the Texas Property Code, or its successor statute. Tenant may be
subject to legal liability if Tenant or Tenant's representative tampers with any
lock after the locks have been changed or modified by Landlord.

 

COMMERCIAL LEASE AGREEMENTPage 10

 

 

F.No re-entry or taking possession of the Premises by Landlord will be construed
as an election to terminate this Lease, unless a written notice of that
intention is given to Tenant. Notwithstanding any such reletting or reentry or
taking possession, Landlord may, at any time thereafter, elect to terminate this
Lease for a previous default. Pursuit of any of the foregoing remedies will not
preclude pursuit of any other remedies provided by law, nor will pursuit of any
remedy provided in this Lease constitute a forfeiture or waiver of any Rent due
to Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease. Failure of Landlord to declare any default immediately upon its
occurrence, or failure to enforce one or more of Landlord's remedies, or
forbearance by Landlord to enforce one or more of Landlord's remedies upon an
event of default, will not be deemed or construed to constitute a waiver of
default or waiver of any violation or breach of the terms of this Lease. Pursuit
of any one of the remedies will not preclude pursuit by Landlord of any of the
other remedies provided in this Lease. The loss or damage that Landlord may
suffer by reason of termination of this Lease or the deficiency from any
reletting as provided for above will include the expense of repossession and any
repairs or remodeling undertaken by Landlord following possession. If Landlord
terminates this Lease at any time for any default, in addition to other
Landlord's remedies, Landlord may recover from Tenant all damages Landlord may
incur by reason of the default, including the cost of recovering the Premises
and the Rent then remaining unpaid.

 

G.No right or remedy of Landlord is intended to be exclusive of any other right
or remedy, and each and every right and remedy will be cumulative and in
addition to any other right or remedy now or hereafter existing under this
Lease, at law, in equity or by statute.

 

11.03Notice of Default. Tenant shall give written notice of any failure by
Landlord to perform any of Landlord's obligations under this Lease to Landlord
and to any ground lessor, mortgagee or beneficiary under any deed of trust
encumbering the Premises whose name and address have been furnished to Tenant in
writing. Landlord will not be in default under this Lease unless Landlord (or
the ground lessor, mortgagee or beneficiary) fails to cure the nonperformance
within thirty (30) days after receipt of Tenant's notice. However, if the
nonperformance reasonably requires more than thirty (30) days to cure, Landlord
will not be in default if the cure is commenced within the 30-day period and is
thereafter diligently pursued to completion.

 

11.04Limitation of Landlord's Liability. As used in this Lease, the term
"Landlord" means only the current owner or owners of the fee title to the
Premises or the leasehold estate under a ground lease of the Premises at the
time in question. Each Landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such Landlord owns such interest
or title. Any Landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease accruing
on or after the date of transfer, and Tenant agrees to recognize the transferee
as Landlord under this Lease.

 

ARTICLE TWELVE

 

LANDLORD'S CONTRACTUAL LIEN

 

12.01In addition to the statutory Landlord's lien, Tenant hereby grants to
Landlord in the event of an uncured default, a security interest to secure
payment of all Rent and other sums of money becoming due under this Lease from
Tenant, upon all wares, equipment, fixtures, furniture and all other personal
property of Tenant situated in or upon the Premises, other than Harley-Davidson
products, together with the proceeds from the sale or lease thereof. Tenant may
not remove such property without the consent of Landlord until all Rent in
arrears and other sums of money then due to Landlord under this Lease have first
been paid and discharged. Upon the occurrence of an event of default, Landlord
may, in addition to any other remedies provided in this Lease or by law, enter
upon the Premises and take possession of any and all wares, equipment, fixtures,
furniture and other personal property of Tenant situated on the Premises without
liability for trespass or conversion, and sell the property at public or private
sale, with or without having the property at the sale, after giving Tenant
reasonable notice of the time and place of any such sale. Unless otherwise
required by law, notice to Tenant of the sale will be deemed sufficient if given
in the manner prescribed in this Lease at least ten (10) days before the time of
the sale. Any public sale made under this Article will be deemed to have been
conducted in a commercially reasonable manner if held on the Premises or where
the property is located, after the time, place and method of sale and a general
description of the types of property to be sold have been advertised in a daily
newspaper published in the county where the Premises is located for five (5)
consecutive days before the date of the sale. Landlord or its assigns may
purchase at a public sale and, unless prohibited bylaw, at a private sale. The
proceeds from any disposition dealt with in this Article less any and all
expenses connected with the taking of possession, holding and selling of the
property (including reasonable attorneys' fees and legal expenses), will be
applied as a credit against the indebtedness secured by the security interest
granted herein. Any surplus will be paid to Tenant or as otherwise required by
law, and Tenant shall promptly pay any deficiencies. Upon request by Landlord,
Tenant agrees to execute and deliver to Landlord a Financing Statement in a form
sufficient to perfect the security interest of Landlord in the aforementioned
property and proceeds thereof under the provisions of the Business and Commerce
Code in force in the State of Texas. The statutory lien for rent is expressly
reserved; the security interest herein granted is in addition and supplementary
thereto. Provided Tenant is not in default under any of the terms of this Lease,
upon written request by Tenant Landlord shall deliver a written subordination of
Landlord's statutory and contractual liens to any lender providing specific
equipment financing or to a lien and security interest securing Tenant's primary
institutional third-party lender. Landlord shall not unreasonably withhold or
delay the delivery of Landlord's written subordination.

 

COMMERCIAL LEASE AGREEMENTPage 11

 

 

ARTICLE THIRTEEN

 

PROTECTION OF LENDERS

 

13.01Subordination and Attornment. Landlord may subordinate this Lease to deed
of trust or mortgage encumbering the Premises, and advances made on the security
thereof and any renewals, modifications, consolidations, replacements or
extensions thereof, whenever made or recorded. Landlord's right to subordinate
is subject to Landlord providing Tenant with a written Subordination,
Non-disturbance and Attornment Agreement in a form reasonably required by any
ground lessor, beneficiary or mortgagee wherein Tenant's right to peaceable
possession of the Premises during the Term will not be disturbed if Tenant pays
the Rent and performs all of Tenant's obligations under this Lease and is not
otherwise in default.

 

13.02Signing of Documents. Tenant shall sign and deliver any reasonable
instruments or documents which are necessary or appropriate to evidence any
attornment or subordination or any agreement to attorn or subordinate.

 

13.03Estoppel Certificates,

 

A.Upon Landlord's written request, Tenant shall execute and deliver to Landlord
a written statement certifying: (1) whether Tenant is an assignee or subtenant;
(2) the expiration date of the Lease; (3) the number of renewal options under
the lease and the total period. of time covered by the renewal epilogs); (4)
that none of the terms or provisions of the Lease have been changed since the
original execution of the Lease, except as shown on attached amendments or
modifications; (5) that no default by Landlord exists under the terms of the
Lease (or if Landlord is claimed to be in default, stating why); (6) that the
Tenant has no claim against the landlord under the Lease and has no defense or
right of offset against collection of rent or other charges accruing under the
Lease; (7) the amount and date of the last payment of Rent; (8) the amount of
any security deposits and other deposits, if any; and (9) the identity and
address of any guarantor of the Lease. Tenant shall deliver the statement to
Landlord within ten (10) days after Landlord's request. Landlord may forward any
such statement to any prospective purchaser or lender of the Premises. The
purchaser or lender may rely conclusively upon the statement as true and
correct.

 

B.If Tenant does not deliver the written statement to Landlord within the ten
(10) day period, Landlord, and any prospective purchaser or lender, may
conclusively presume and rely upon the following facts: (I) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (2) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (3) that not more than one monthly
installment of Base Rent and other charges have been paid in advance; (4) there
are no claims against Landlord nor any defenses or rights of offset against
collection of Rent or other charges; and (5) that Landlord is not in default
under this Lease. In such event, Tenant shall be °stopped from denying the truth
of the presumed facts.

 

COMMERCIAL LEASE AGREEMENTPage 12

 

 

13.04Financial Statements.

 

A.On or before each anniversary date of this Lease, Tenant shall provide
Landlord (i) annual gross sales reports, and (ii) annual financial statements
(including but not limited to balance sheet, income statement, and cash flow
statement), each prepared in accordance with generally accepted accounting
practices and either audited or certified by an officer as being true and
correct in all material respect.

 

B.If Landlord desires to finance, refinance or sell the Premises or any part
thereof, Tenant shall within 10 business days after request from Landlord
deliver to any potential lender or purchaser designated by Landlord such
financial statements as may be reasonably required by such lender or purchaser
(including but not limited to a current balance sheet, income statement and cash
flow statement). Tenant shall not be required to deliver the requested financial
statements under this Section I3.04.B more than once during any five (5) year
period.

 

ARTICLE FOURTEEN

 

ENVIRONMENTAL REPRESENTATIONS AND INDEMNITY

 

14.01Tenant's Compliance with Environmental Laws. Tenant, at Tenant's expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations
and requirements of Federal, State, county and municipal authorities pertaining
to Tenant's use of the Premises and with the recorded covenants, conditions and
restrictions, regardless of when they become effective, including, without
limitation, all applicable Federal, State and local laws, regulations or
ordinances pertaining to air and water quality, Hazardous Materials (as defined
in Section 14.03) waste disposal, air emissions and other environmental matters,
all zoning and other land use matters, and with any direction of any public
officer or officers, pursuant to law, which impose any duty upon Landlord or
Tenant with respect to the use or occupancy of the Premises.

 

14.02Tenant's Indemnification. Other than the use or storage of oil and gas and
other possible hazardous materials used in the day to day operations of a
Harley-Davidson dealership, Tenant shall not cause or permit any Hazardous
Materials to be brought upon, kept or used in or about the Premises by Tenant,
its agents, employees, contractors or invitees without the prior written consent
of Landlord. If the presence of Hazardous Materials on the Premises caused or
permitted by Tenant results in contamination of the Premises or any other
property, or if contamination of the Premises or any other property by Hazardous
Materials otherwise occurs for which Tenant is legally liable to Landlord for
damage resulting therefrom, then Tenant shall indemnify, defend (with counsel
reasonably approved by Landlord) and hold Landlord, its members, its lenders,
and their respective partners, officers, directors, employees, and agents,
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses (including, without limitation, diminution in value of the
Premises, damages for the loss or restriction on use of rentable or unusable
space or of any amenity or appurtenance of the Premises, damages arising from
any adverse impact on marketing of building space or land area, sums paid in
settlement of claims, reasonable attorneys' fees, court costs, consultant fees
and expert fees) that arise during or after the Term as a result of the
contamination. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial work, removal or restoration work required
by any Federal, State or local government agency because of Hazardous Materials
present in the soil or ground water on or under the Premises. Without limiting
the foregoing, if the presence of any Hazardous Materials on the Premises (or
any other property) caused or permitted by Tenant results in any contamination
of the Premises, Tenant shall promptly take all actions at Tenant's sole expense
as are necessary to return the Premises to the condition existing prior to the
introduction of any such Hazardous Materials, provided that Landlord's approval
of such actions is first obtained. Tenant hereby recognizes and agrees that
Tenant's indemnification obligations and remediation obligations hereunder shall
also extend to any condition caused by the presence of oil, gas and related
possible hazardous materials used in connection with day to day operation of a
Harley Davidson dealership.

 

COMMERCIAL LEASE AGREEMENTPage 13

 

 

14.03Definition. For purposes of this Lease, the term "Hazardous Materials"
means anyone or more pollutant, toxic substance, hazardous waste, hazardous
material, hazardous substance, solvent or oil as defined in or pursuant to the
Resource Conservation and Recovery Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, the Federal
Clean Water Act, as amended, or any other Federal, State or local environmental
law, regulation, ordinance, or rule, whether existing as of the date of this
Lease or subsequently enacted.

 

14.04Survival. The representations and indemnities contained in this ARTICLE
Fourteen will survive the expiration or termination of this Lease.

 

ARTICLE FIFTEEN

 

MISCELLANEOUS

 

15.01Force Majeure. If performance by Landlord or Tenant of any term, condition
or covenant in this Lease (other than the payment of Rent or any other sum due
and owing) is delayed or prevented by any Act of God, strike, lockout, shortage
of material or labor, restriction by any governmental authority, civil riot,
flood, or any other cause not within the control of Landlord or Tenant, as
applicable, the period for performance of the term, condition or covenant will
be extended for a period equal to the period Landlord or Tenant, as applicable,
is so delayed or prevented.

 

15.02Interpretation. The captions of the Articles or Sections of this Lease are
to assist the parties in reading this Lease and are not a part of the terms or
provisions of this Lease. Tenant shall be responsible for the conduct, acts and
omissions of Tenant's agents, employees, customers, contractors, invitees,
agents, successors or others using the Premises with Tenant's expressed or
implied permission. Whenever required by the context of this Lease, the singular
will include the plural and the plural will include the singular, and the
masculine, feminine and neuter genders will each include the other.

 

15.03Waivers. All waivers to provisions of this Lease must be in writing and
signed by the waiving party. Landlord's delay or failure to enforce any
provisions of this Lease or its acceptance of late installments of Rent will not
be a waiver and will not prevent Landlord from enforcing that provision or any
other provision of this Lease in the future.

 

15.04Severability. A determination by a court of coinpetent jurisdiction that
any provision of this Lease is invalid or unenforceable will not cancel or
invalidate the remainder of that provision or this Lease, which will remain in
full force and effect.

 

15.05Joint and Several Liability. All parties signing this Lease as Tenant shall
be jointly and severally liable for all obligations of Tenant.

 

15.06Amendments or Modifications. This Lease is the only agreement between the
parties pertaining to the lease of the Premises and no other agreements are
effective unless made a part of this Lease. All amendments to this Lease must be
in writing and signed by all parties. Any other attempted amendment will be
void.

 

15.07Notices. All notices and other communications required or permitted under
this Lease must be in writing and will be deemed delivered, whether actually
received or not, on the earlier of: (i) actual receipt if delivered in person or
by messenger with evidence of delivery; or (ii) receipt of an electronic
facsimile transmission ("Fax") with confirmation of delivery; (iii) upon deposit
in the United States Mail as required below. Notices may be transmitted by Fax
to the Fax telephone numbers specified in ARTICLE One on the first page of this
Lease, if any, or (iv) if by electronic email, the notice shall be deemed
delivered upon confirmation of delivery of said notice, provided a copy of such
notice is deposited the same date with any nationally recognized
airborne/overnight delivery service. Notices delivered by mail must be deposited
in the U.S. Postal Service, certified mail, return receipt requested, postage
prepaid, and properly addressed to the intended recipient as set forth in
ARTICLE One. After possession of the Premises by Tenant, Tenant's address for
notice purposes will be the address of the Premises unless Tenant notifies
Landlord in writing of a different address to be used for that purpose. Any
party may change its address for notice by delivering written notice of its new
address to all other parties in the manner set forth above.

 

COMMERCIAL LEASE AGREEMENTPage 14

 

 

15.08Attorneys' Fees. If on account of nny breach or default by any party to
this Lease in its obligations to any other party to this Lease, it becomes
iiecessary for a party to employ an attorney to enforce or defend any of its
rights or remedies under this Lease, the non-prevailing party agrees to pay the
prevailing party its reasonable attorneys' fees and court costs, if any, whether
or not suit is instituted in connection with the enforcement or defense.

 

15.09Venue. All obligations under this Lease will be performed and payable in
the county in which the Premises is located other than obligations to pay any
monies to Landlord, which are performable in Tarrant County, Texas, or in such
other county as Tenant may be conducting business. The laws of the State of
Texas will govern this Lease.

 

15.10Survival. All obligations of any party to this Lease that are not fulfilled
at the expiration or the termination of this Lease will survive such expiration
or termination as continuing obligations of the party.

 

15.11Binding Effect. This Lease will inure to the benefit of, and be binding
upon, each of the parties to this Lease and their respective heirs,
representatives, successors and assigns. However. Landlord shall not have any
obligation to Tenant's successors or assigns unless the rights or interests of
the successors or assigns are acquired in accordance with the terms of this
Lease.

 

15.12Principal Broker: The principal broker on this lease is Philip Levy, 300
Throckmorton Street, Suite 1500, Fort Worth, Texas 76102.

 

15.13Tenant Improvement Allowance. N/A

 

15.14Offer. The execution of this Lease by the first party to do so constitutes
an offer to lease the Premises. Unless within five (5) days after the date of
its execution by the first party to do so, this Lease is signed by the other
party and a fully executed copy is delivered to the first party, such offer to
lease will be automatically withdrawn and terminated.

 

15.15Exhibits and Addenda. Any exhibit or addendum attached to this Lease is
incorporated as a part of this Lease for all purposes. Any tenn not specifically
defined in the Addenda will have the same meaning given to it in the body of
this Lease. To the extent any provisions in the body of this Lease conflict with
the Addenda, the Addenda will control.

 

Exhibit A Legal Description of the Premises Addendum A Renewal Option Addendum B
Right of First Offer Addendum C Lease Guaranty Agreement Addendum D SNDA (To be
attached during Feasibility Period)

 

EXECUTED as of the Effective Date.

 

LANDLORD TENANT     Rich Uncles NNN Operating Partnership, LP Calculated Risk
Bedford, LP

 

By: Rich Uncles NNN REIT, Inc., its     General Partner By:     Adam Smith  
President/Owner

 

By:   ______________     Name: Date of Execution:         ______________   
____________________ Title: ______________    

 

Date of Execution: _____________________ 

 

COMMERCIAL LEASE AGREEMENTPage 15

 

 

EXHIBIT A

 

LEGAL DESCRIPTION / SURVEY

 

5.943 ACRES DESCRIPTION

 

STATE OF TEXAS

COUNTY OF TARRANT

 

WHEREAS ANS Real Estate, Ltd., a Texas limited partnership, is the sole owner of
a tract of land situated in the City of Bedford, Tarrant County, Texas, out of
the T. W. Williams Survey, Abstract Number 1735, and being part of Lot 1-R,
Block 1 of the First State Bank Addition to the City of Bedford, Tarrant County,
Texas, as per plat recorded in Tarrant County Document Number D215149020 of the
Plat Records of Tarrant County, Texas, the same being part of that called 5.822
acres of land described in a deed to ANS Real Estate, Ltd, recorded in Tarrant
County Clerk's Document Number D212289619, and part of that called 1.00 acres of
land described in a deed to ANS Real Estate, Ltd, recorded in Tarrant County
Document Number 1)215007238, and being further described by metes and bounds as
follows:

 

BEGINNING at a 1/2 inch steel rod found at the Northwest corner of said 5.822
acres, being the Northwest corner of said Lot 1-R;

 

THENCE North 89 degrees 21 minutes 15 seconds East, 417.55 feet to a 5/8 inch
steel rod found at the Northeast corner of said 5.822 acres, being the Northeast
corner of said Lot I-R;

 

THENCE South 01 degrees 01 minutes 50 seconds East, 627.94 feet to a 1/2 inch
steel rod found in the North line of Shoalmont Road, at the Southeast corner of
said 5.822 acres, being the Southeast corner of said Lot 1-R;

 

THENCE North 89 degrees 45 minutes 36 seconds West, 401.39 feet to a 1/2 inch
steel rod set capped "1519 Surveying" in the North line of Shoaltnont Road;

 

THENCE North 00 degrees 19 minutes 00 seconds West, 182.35 feet to a 1/2 inch
steel rod set capped "1519 Surveying";

 

THENCE South 89 degrees 35 minutes 38 seconds West, 24.00 feet to a 5/8 inch
steel rod found at an inside ell corner of said 5.822 acres, being the inside
ell corner of said Lot 1-R;

 

THENCE North 00 degrees 19 minutes 00 seconds West, 439.27 feet to the Point of
Beginning, containing 5.943 acres of land.

 

Bearings based on Grid North, State Plane Coordinate System, NAD83, Texas North
Central Zone 4202.

 

EXHIBIT “A”— LEGAL DESCRIPTIONPage 1

 

 

Addendum "A" to Lease

RENEWAL OPTION

 

1.          Renewal Option. Tenant shall have the right to renew and extend the
Term with respect to the Premises for the Renewal Term (herein so called) upon
and subject to the following terms and conditions.

 

(a)       Tenant may renew this Lease two (2) times for five (5) years each with
a ten percent (10%) increase per renewal option. Tenant must give written notice
of its intention to renew the Lease at least six (6) months prior to the
expiration of the original Term of the Lease or the first renewal, as the case
may be. Such Renewal Term shall commence immediately upon the expiration of the
existing Term, and upon exercise of such renewal option, the "Expiration Date"
of the Term shall automatically become the last day of the Renewal Term.

 

(b)      Tenant shall not have the right to exercise the renewal option at a
time when Tenant is in default under this Lease. Tenant's failure to exercise
timely the renewal option for any reason whatsoever shall conclusively be deemed
a waiver of such renewal option.

 

(e)       Tenant shall take the Premises "as is" for the Renewal Term and
Landlord shall have no obligation to make any improvements or alterations to the
Premises.

 

(d)      Except as set forth in this section, the leasing of the Premises for
the Renewal Term shall be upon the same terms and conditions as are applicable
for the original Term, and shall be upon and subject to all of the provisions of
this Lease.

 

COMMERCIAL LEASE AGREEMENT – RENEWAL OPTIONPage 1

 

 

Addendum "B" to Lease

RIGHT OF FIRST OFFER

 

1.       Option. Provided Tenant has faithfully complied with all of the terms
and conditions of this Lease and is not then in default under any term or
condition of this Lease, Landlord grants to Tenant an ongoing right of first
offer on the Premises (the "ROFO"), valid and exercisable by Tenant during the
Lease Term, including any renewals (as the same may be extended from time to
time), subject to the following terms.

 

2.       Exercise. If Landlord elects to sell the Premises, Landlord must first
notify Tenant in writing setting forth all the material terms and conditions
upon which Landlord is prepared to sell the Premises to Ten-ant ("Term Notice").
If, within ten (10) days from the date of the Term Notice, Tenant fails to give
Landlord notice that Tenant elects to purchase the Premises pursuant to the
terms set forth in the Term Notice, the ROFO shall lapse and be of no further
force and effect, and Landlord may market and sell the Premises to third
parties. If Tenant exercises the ROM but fails to close for any reason other
than Landlord's default, the ROFO shall lapse and be of no further force and
effect. If Tenant exercises its ROFO, Landlord shall have the right to enforce
specific performance to close.

 

3.       Closing. If Tenant exercises the ROFO, the closing of the purchase
transaction contemplated hereunder shall be held on the sixtieth (60th) day
following delivery of notice of exercise of Tenant's ROFO, subject to the terms
and conditions set forth in this Rider (or if such closing date is a Saturday,
Sunday or le-gal holiday, the next business day) at the offices of the title
company specified by Landlord. At the closing, Landlord shall convey all of its
right, title and interest in and to the Premises to Tenant by special warranty
deed (warranting against the Landlord's acts only), free and clear of all liens
or encumbrances (except for municipal and zoning ordinances, recorded building
restrictions and covenants, recorded easements for public utilities serving the
Premises, general real estate taxes levied in the year of closing and net yet
due and payable, the Lease and Tenant's interest in the Premises, and any other
matter within the title commitment) caused by the act or neglect of Landlord,
unless such encumbrances were created at the request or with the consent of the
Tenant. The purchase price shall be paid in cash in full at closing, subject
only to adjustments for prepaid rent, if any.

 

4.       Closing Expenses. Landlord shall pay (i) basic title insurance premium
for an Owner's title policy in the amount of the purchase price, (ii) all
recording costs for any title curative document and (iii) Landlord's counsel and
professional fees. Tenant shall pay (i) [intentionally omitted], (ii) any
deletion, endorsements or other such charges related to the Owner's title policy
and (iii) Tenant's counsel and professional fees. At closing Tenant may, subject
to consent by Landlord and Landlord's mortgagee(s), assume the outstanding
balance due under Land-lord's mortgage loan(s) and receive a credit against the
purchase price due Landlord in the amount of the principal balance assumed,
provided that Landlord and any guarantor shall be released, in form satisfactory
to Landlord, from any and all liability under any such assumed loan. Any and all
state and local transfer fees, stamp taxes or similar transfer taxes imposed by
reason of the conveyance shall be allocated between Tenant, as buyer, and
Landlord, as seller, in accordance with the then customary practice in Tarrant
County, Texas.

 

5.       Termination of ROM. For the avoidance of any doubt, the ROFO granted in
this Rider shall terminate and be of no further force and effect upon the
earlier to occur of (i) the expiration or earlier termination of this Lease or
the Lease Term (as extended from time to time) for any reason, and (ii) Tenant's
failure to exercise its right within the time period provided in Section 1,
above; provided, however, if Landlord does not close on the conveyance of the
Landlord's interest in the Premises to a bona fide third party upon terms and
conditions substantially similar to those set forth in the Term Notice, then the
ROM shall revive and be in full force and effect as to any subsequent good faith
offers. If Tenant fails to exercise the ROFO pursuant to the terms of this
Rider, upon request from Landlord, Tenant shall deliver to Landlord an
instrument fit for recording in Tarrant County, Texas, signed and notarized by
Tenant stating that Tenant has waived its right of first refusal. Tenant hereby
recognizes and agrees that the ROFO granted herein is personal to Tenant or its
Permitted Assignee (as defined in Section 10.02 of the Lease) and shall
otherwise terminate upon any assignment or subletting of Tenant's entire
interest in the Lease.

 

6.       Recording. Tenant may record a memorandum of the right of first offer
granted herein, but such memorandum shall only contain (i) the name and address
of Landlord and Tenant, (ii) notice that a right of first offer exists pursuant
to the terms set forth in this Lease, and (iii) a statement that such right of
first offer is only valid during the Lease Term, as extended from time to time,
and is personal to Tenant or a Per-milled Assignee (as defined in Section 10.02
of the Lease).

 

COMMERCIAL LEASE AGREEMENT — RIGHT OF

FIRST OFFER

Page 2

 

 

Addendum "C" to Lease

LEASE GUARANTY AGREEMENT

 

Section 1.          Guaranty. For value received, and in order to induce
____________________[RICH UNCLES PURCHASING ENTITY]("Landlord"), to execute that
certain Commercial Lease Agreement (the "Lease") with Calculated Risk Bedford,
LP dba Texas Harley-Davidson ("Tenant"), for the leased premises consisting of
the Property located at I Texas Harley Way, Bedford, Texas 76021, (together with
any and all extensions or renewals thereof and amendments and modifications
thereto, the "Lease"), Adam Smith ("Guarantor"), hereby unconditionally
guarantees to Landlord (and Landlord's successors and assigns) the full, prompt
and faithfill performance of each and every obligation of Tenant and any
permitted assignee under the 1-ease, including, without limitation, the full and
punctual payment (in the manner and at the times prescribed in the Lease) of all
sums due and owing or to become due and owing by Tenant under the Lease (the
"Guaranteed Obligations"). All capitalized terms used in this Guaranty and not
defined in this Guaranty shall have the meaning given to such terms in the Lease

 

Section 2.          Term. The obligations of Guarantor as to the Guaranteed
Obligations shall continue in full force and effect against Guarantor until all
Guaranteed Obligations have been paid and performed in full. This Guaranty
covers any and all of the Guaranteed Obligations, whether presently outstanding
or arising subsequent to the date hereof. This Guaranty is binding upon and
enforceable against Guarantor and his heirs, legal representatives, successors
and assigns. Provided however, this Guaranty shall only remain in effect for
Guaranteed Obligations arising prior to the expiration of the period of the
first seven (7) years following the Lease Commencement Date.

 

Section 3.          Benefit to Guarantor. Guarantor hereby represents and
warrants to Landlord that Guarantor is the sole shareholder of Tenant [PLEASE
CLARIFY PROPER RELATIONSHIP AS TENANT IS AN LP], and accordingly will ultimately
receive a direct benefit from the making of this Guaranty.

 

Section 4.          Waiver of Rights. Guarantor hereby waives (a) notice of
acceptance hereof (which acceptance is conclusively presumed by delivery to
Landlord); (b) grace, demand, presentment and protest with respect to the
Guaranteed Obligations or to any instrument, agreement or document evidencing or
creating same; (c) notice of grace, demand, presentment, protest, non-payment or
other defaults; (d) notice of and/or any right to consent or object to the
assignment of any interest in the Lease or the Guaranteed Obligations; (e) the
renewal, extension, amendment and/or modification of any of the terms and
provisions of the Lease; (0 filing of suit against Tenant, and diligence by
Landlord in collection or enforcement of the Guaranteed Obligations; and (g) any
other notice regarding the Guaranteed Obligations. Guarantor specifically waives
any requirements imposed by Chapter 34 of the Texas Business and Commerce Code.

 

COMMERCIAL LEASE AGREEMENT — LEASE GUARANTY AGREEMENT

Page 1

 

 

Section 5.          Primary Liability of Guarantor. This Is an absolute,
unconditional, irrevocable and continuing guaranty of payment, and constitutes a
primary obligation of Guarantor. If for any reason Tenant defaults in the
payment of any rents or fails to pay any other amounts (including damages)
payable pursuant to the Lease beyond the expiration of any applicable notice and
cure period(s) pursuant to the Lease, Guarantor will immediately pay such sums
at the place and to the person entitled thereto pursuant to the Lease. Guarantor
agrees that Landlord is not required, as a condition to establishing Guarantor's
liability hereunder, to proceed against any person (including, without
limitation, Tenant or any other guarantor). Guarantor hereby expressly waives
any right or claim to force Landlord to proceed first against Tenant or any
other guarantor as to any of the Guaranteed Obligations or other obligations
ofTenant, and agrees that no delay or refusal of Landlord to exercise any right
or privilege which Landlord has or may have against Tenant, whether arising from
any documents executed by Tenant, any common law, applicable statute or
otherwise, shall operate to impair the liability of Guarantor hereunder. The
obligations of the Guarantor hereunder shall not be reduced, impaired or in any
way affected by: (a) receivership, insolvency, bankruptcy or other proceedings
affecting the Tenant or any of the Tenant's assets; (b) receivership,
insolvency, bankruptcy or other proceedings affecting Guarantor or any of
Guarantor's assets; or (c) the release or discharge of Tenant from the Lease or
any of the Guaranteed Obligations or any other indebtedness of the Tenant to
Landlord or from the performance of any obligation contained in the Lease or
other instrument issued in connection with, evidencing or securing any
indebtedness guaranteed by this instrument, whether occurring by reason of law
or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant or otherwise. The obligations and undertakings of the
Guarantor under this Guaranty shall not be affected or impaired by reason of the
happening from time to time of any of the following with respect to the Lease or
this Guaranty or any assignment of the rights of Landlord hereunder (even if
without notice to or the further consent of the Guarantor): (a) any assignment,
subletting or mortgaging or the purported assignment, subletting or mortgaging
of all or any part of the interest of Tenant in the Lease or in the Premises (as
defined in the Lease); (b) unless binding on Landlord as a waiver enforceable by
Tenant, the waiver by Landlord of the observance or performance by Tenant or by
the Guarantor of any of the obligations or undertakings contained in any of such
instruments; (c) the extension of the time for payment by Tenant or the
Guarantor of any rents or other payments, tenders or securities or any other
sums or any part thereof owing or payable under any of such instruments, or the
extension or the renewal of any thereof; (d) the modification or amendment
(whether material or otherwise) of any obligation or undertaking of Tenant set
forth in any of such instruments, including the Lease (provided the Guarantor's
guaranty shall thereafter guarantee Tenant's obligations as so modified and
amended); (e) the taking or the omission of any of the actions referred to in
any of such instruments; (ft any failure, omission, delay or lack on the part of
Landlord to enforce, assert or exercise any right, power or remedy conferred on
Landlord in any such instruments or any action on the part of Landlord granting
indulgency or extension in any form; (g) the release, substitution or
replacement (whether or not in accordance with the terms of the Lease) of the
Premises or any portion thereof; or (h) the receipt and acceptance by Landlord
of notes, checks or other instruments for the payment of money made by Tenant
and extensions and renewals thereof. In the event that any Guaranteed Obligation
is paid by Tenant, and thereafter all or part of such payment is recovered from
the party to whom it is paid as a preferential or fraudulent transfer under the
Federal Bankruptcy Code, and/or applicable State insolvency laws, or any other
similar federal or state law now or hereinafter in effect, Guarantor agrees that
the liability of Guarantor under this Guaranty in respect to such Guaranteed
Obligations so paid and recovered shall continue and remain in full force and
effect as if and to the extent such payment had not been made. The Guarantor's
obligations under this Guaranty are independent of any obligation of Tenant, and
will not be released or affected in any way because of the invalidity,
ineffectiveness or unenforceability of the Lease.

 

Section 6.          Subordination and Waiver of Subrogation. Guarantor hereby
fully subordinates the payment of all indebtedness owing to such Guarantor by
Tenant (including principal and interest) to the prior payment of all
indebtedness of Tenant to Landlord arising from or accruing under the Lease
(including, without limitation, interest accruing on any such indebtedness after
any insolvency or reorganization proceeding as to Tenant) and agrees not to
accept any payment on the same until payment in full of the Guaranteed
Obligations, and not to attempt to set off or reduce any obligations hereunder
because of such indebtedness. Until all of the Guaranteed Obligations shall have
been paid or performed in full, Guarantor shall have no right of subrogation or
any other right to enforce any remedy which Landlord now has or may hereafter
have against Tenant.

 

Section 7.          Attorneys' Fees. Guarantor unconditionally agrees to pay
Landlord collection expenses (including, without limitation, court costs and
reasonable attorneys' fees) if enforcement hereof is placed in the hands of an
attorney, including, but expressly not limited to, enforcement by suit or
through probate, bankruptcy or any judicial proceedings.

 

Section S.          Cumulative Rights. All rights of Landlord hereunder or
otherwise arising under any documents executed in connection with the Guaranteed
Obligations are separate and cumulative and may be pursued separately,
successively, cutnulatively or concurrently, or not pursued, without affecting
or limiting any other right of Landlord and without affecting or impairing the
liability of Guarantor. Guarantor agrees that repeated and successive demands
may be made, and recoveries may be had, hereunder as and when, from time to
time, Tenant shall fail to pay Guaranteed Obligation when due and that
notwithstanding the recovery hereunder for or in respect of any given failure by
Tenant under the Lease, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent such failure.

 

Section 9.          Applicable Law. This Guaranty shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Texas, and is intended to be performed in accordance with and as
permitted by such laws. This Guaranty cannot be changed or terminated orally.
Any party bringing a legal action or proceeding against any other party arising
out of or relating to this Guaranty must bring such legal action or proceeding
in the applicable court(s) of Tat-rant County, Texas having jurisdiction over
the subject matter of such action or proceeding, and each party submits to the
jurisdiction of such court(s). The Guarantor hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in any such jurisdiction
and consents to the granting of such legal or equitable relief as is deemed
appropriate by the court.

 

COMMERCIAL LEASE AGREEMENT — LEASE GUARANTY AGREEMENT

Page 2

 

 

Section 10.         Landlord's Assigns. This Guaranty is intended for and shall
inure to the benefit of Landlord and each and every person who shall from time
to time be or become the owner or holder of all or any part of the Lease and/or
the Guaranteed Obligations, and each and every reference herein to "Landlord"
shall include and refer to each and every successor or assignee of Landlord at
any time holding or owning any part of or interest in any part of the Lease
and/or the Guaranteed Obligations.

 

Section 11.         Representations and Warranties. The Guarantor represents and
warrants to the Landlord, on and as of the date hereof;

 

(a)The Guarantor is an individual resident of the Slate of Texas;

 

(b)No governmental action is required to be taken, given or obtained, as the
case may be, by or front any governmental authority and no filing, recording,
publication or registration in any public office or any other place, is
necessary to authorize the execution, delivery and performance by the Guarantor
of this Guaranty or for the legality, validity, binding effect or enforceability
hereof;

 

(C)The execution and delivery of this Guaranty by the Guarantor and the
performance of its obligation hereunder will not contravene any applicable law,
or any judgment or order applicable to or binding on it, or contravene or result
in any breach of, or constitute any default under, its articles of incorporation
or any indenture, mortgage, contract, agreement or instrument to which the
Guarantor is a party or by which any of its properties may be bound; and

 

(d)The execution, delivery and performance of this Guaranty by the Guarantor has
been duly authorized by all necessary corporate action; this Guaranty has been
duly executed and delivered by the Guarantor and constitutes the legal, valid
and binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, liquidation or
similar laws affecting creditors' rights generally and by general principles of
equity.

 

Section 12.        Entire Agreement. This Guaranty constitutes the entire
agreement of the parties with respect to the subject matter hereof, and all
prior correspondence, memoranda, agreements or understandings (written or oral)
with respect hereto are merged into and superseded by this Guaranty.

 

Section 13.        Notices. Notices required to be given to the Guarantor shall
be in writing and shall be deemed given when placed in a depository of the
United States Postal Service, postage prepaid, addressed to the Guarantor at the
address for the Tenant set forth in the Lease (or such other address as the
Guarantor may designate in writing to Landlord).

 

Section 14.         Multiple Originals. This Guaranty may be executed in
multiple counterparts each of which shall constitute an original agreement as to
the party signing same, but all of which shall constitute a single agreement.

 

Section 15.         Financials: On or before the Commencement Date, Guarantor
shall provide Landlord with current financial statements (including but not
limited to balance sheet, income statement, and cash flow statement) dated no
earlier than February 1, 2017, prepared in accordance with generally accepted
accounting practices, the federal tax basis accounting (consistently applied) or
such other method of accounting, consistently applied, utilized by Guarantor in
the preparation of financial statements heretofore delivered to Landlord, and
certified by Guarantor as being true and correct in all material respect. If
Landlord desires to finance, refinance or sell the Premises or any part thereof,
Guarantor shall within 10 business days after request from Landlord deliver to
any potential lender or purchaser designated by Landlord financial statements
which are substantially in the same form and content as initially delivered to
Landlord as provided above, Guarantor shall not be required to deliver such
requested financial statements more than once during the term of this Guaranty
(which is in addition to the financial statements initially delivered to
Landlord as provided above).

 

COMMERCIAL LEASE AGREEMENT — LEASE GUARANTY AGREEMENT

Page 3

 

 

EXECUTED on the date of the acknowledgment set forth below to be effective,
however, as of_____2017.

 

GUARANTOR:

 

    Adam Smith  

 

THE STATE OF TEXAS  

§

§

§

  COUNTY OF _____________ 

 

This instrument was acknowledged before me this_____day of_________2017
by____________________

 

          Notary Public in and for the State of Texas             Printed Name
of Notary    

 

My Commission Expires

 

COMMERCIAL LEASE AGREEMENT — LEASE GUARANTY AGREEMENT

Page 4

 

 

PURCHASE ADDENDUM TO
COMMERCIAL EARNEST MONEY CONTACT (REAL ESTATE AGREEMENT)
BETWEEN ANS REAL ESTATE LTD., AS SELLER, AND RICH UNCLES NNN
OPERATING
PARTNERSHIP, LP, AS BUYER

 

This Purchase Addendum is attached to, and made a part of the Earnest Money
Contract (the Agreement") between ANS REAL ESTATE LTD., as Seller, and RICH
UNCLES NNN OPERATING PARTNERSHIP, LP, a Delaware limited partnership, as Buyer
(the "Agreement"). If there is any conflict between the provisions of the
Agreement and the provisions of this Addendum, the provisions of this Addendum
shall control. All paragraph references are to paragraphs in the Agreement
and/or in this Addendum. All terms defined in the Agreement and this Addendum
shall be applicable to both the Agreement and this Addendum.

 

36.REPRESENTATIONS AND WARRANTIES.

 

36.1 Seller's Representations and Warranties. As a material inducement to Buyer
to execute this Agreement and consummate this transaction, Seller represents and
warrants to Buyer that, as of the date hereof and as of the date of the Closing:

 

36.1.1 Seller is a Texas limited partnership duly organized, validly existing
and in good standing under the laws of the Texas, and is entitled to and has all
requisite power and authority to own and operate its assets as they are
presently owned and operated, to enter into this Agreement and to carry out the
transactions contemplated hereby.

 

36.1.2 The execution of this Agreement by Seller, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Seller, have been or will be duly
authorized by all requisite action on the part of Seller and this Agreement has
been and all documents to be delivered by Seller pursuant to this Agreement,
will be, duly executed and delivered by Seller and is or will be, as the case
may be, binding upon and enforceable against Seller in accordance with their
respective terms.

 

36.1.3 Except for the Lease, there is no lease or other tenancies for any space
in the Property. Seller has delivered (or will promptly deliver after request by
Buyer), true, correct, complete and legible copies of the Lease (including all
applicable guarantees, amendments, letter agreements, addenda and/or assignments
thereof) and subleases, if any, and any other agreements between Seller (or any
affiliate of Seller) and Tenant (or any affiliate of Tenant).

 

36.1.4 There are no actions, suits or other proceedings by any person, firm,
corporation, Tenant or by any Governmental Authority now pending or, to Seller's
knowledge, threatened against or affecting the Property or any part thereof nor,
to Seller's knowledge, are there any investigations pending or threatened
against or affecting the Property by any governmental authority.

 

Seller’s Initials:IgBuyer’s

 

 

36.1.5 Seller has no knowledge of any pending or threatened (a) eminent domain
proceedings affecting the Property, in whole or in part, or (b) action or
proceeding to change road patterns or grades which would affect ingress to or
egress from the Property. Seller has not and will not, without the prior written
consent of Buyer, take any action before any governmental authority, the object
of which would be to change the present zoning of or other land use limitations,
upon the Property, or any portion thereof, or its potential use, and, to
Seller's knowledge, there are no pending proceedings, the object of which would
be to change the present zoning or other land use limitations.

 

6.1.7 All general real estate taxes, assessments and personal property taxes
that have become due with respect to the Property (except for those that will be
prorated at Closing) have been paid or will be so paid by Seller prior to
Closing.

 

6.1.8 To the best of Seller's knowledge, Seller is not a person or entity with
whom Seller is restricted from doing business under regulations of the Office of
Foreign Asset Control ("OFAC") of the Department of the Treasury (including, but
not limited to, those named on OFAC's Specially Designated and Blocked Persons
list) or under any related statute, Executive Order (including, but not limited
to, the September 24,2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other similar governmental action.

 

6.1.9 Seller is not a "foreign person" within the meaning of Section 1445(0(3)
of the Internal Revenue Code.

 

6.1.10 Except for this Agreement, Seller has not granted any option agreements
or rights of first refusal with respect to the purchase of the Property or any
other unexpired rights in favor of third persons to purchase or otherwise
acquire all or any part of the Property.

 

6.1.11 There is no agreement to which Seller is a party or, to Seller's
knowledge, which is binding on Seller which conflicts with this Agreement. To
Seller's knowledge, there is no action or proceeding pending or threatened
against Seller or the Property which impairs Seller's ability to execute or
perform its obligations under this Agreement.

 

6.1.12 To Seller's knowledge the documents which are part of Seller's Property
Information which were delivered or made available by Seller for Buyer's review
are true and correct in all material respects and are complete copies of such
documents.

 

36.2 Buyer's Representations and Warranties. As a material inducement to Seller
to execute this Agreement and consummate this transaction, Buyer represents and
warrants to Seller that:

 

Seller’s Initials:IL- 2 -Buyers’s Initialse

 

 

36.2.1 Buyer is and will continue to be until the Closing an entity, duly and
validly existing in the state of its formation.

 

36.2.2 The execution of this Agreement by Buyer, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Buyer, have been or will be, prior to
the Closing, duly authorized by all requisite action on the part of Buyer and
this Agreement has been, and all documents to be delivered by Buyer pursuant to
this Agreement, will be, duly executed and delivered by Buyer and is or will be,
as the case may be, binding upon and enforceable against Buyer in accordance
with their respective terms;

 

36.2.3 Neither the execution of this Agreement nor the carrying out by Buyer of
the transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which Buyer was organized and/or
operates, or any applicable law, rule or regulation of any Governmental
Authority, or of any instrument or agreement to which Buyer is a party and no
consent or approval of any third party is required for the execution of this
Agreement by Buyer or the carrying out by Buyer of the transactions contemplated
herein.

 

36.2.4 To the best of Buyer's knowledge, Buyer is not a person or entity with
whom Seller is restricted from doing business under regulations of the OFAC of
the Department of the Treasury (including, but not limited to, those named on
OFAC's Specially Designated and Blocked Persons list) or under any related
statute, Executive Order (including, but not limited to, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other similar governmental
action.

 

37.CONDITIONS PRECEDENT

 

37.1 Buyer's Conditions. The obligations of Buyer to consummate the transactions
contemplated herein shall be subject to the fulfillment of the following
conditions ("Buyer's Conditions"), any of which may be waived in writing by
Buyer in its sole and absolute discretion:

 

37.1.1 The representations and warranties of Seller made herein shall be true
and correct in all material respects, Seller shall have performed all covenants
and agreements made herein and Seller shall have delivered to the Escrow Holder
all the closing documents required pursuant to Paragraphs 3.A and 3.11 hereof.

 

37.1.2 If requested by Buyer prior to the expiration of the Inspection Period,
Buyer's receipt of a subordination, non-disturbance and attomment agreement
("SNDAs") from the Tenant pursuant to the Lease in the controlling form of such
Lease, or if there is no such controlling form, in a commercially reasonable
form as requested by Buyer.

 

Seller’s Initials://- 3 -Buyers’s Initials.__

 

 

37.1.3 Buyer's receipt of an estoppel certificate from the Tenant pursuant to
the Lease, substantially in the form attached to the Lease as Exhibit F thereto
(the "Tenant Estoppel Certificate") evidencing that there are no defaults by
either landlord or tenant under the Lease, that there has been no amendment of
the Lease other than as reflected in the Lease delivered to Buyer as well as
other items set forth in Tenant Estoppel Certificate reasonably approved by
Buyer. Seller shall request and use its good faith efforts to obtain from Tenant
the Tenant Estoppel Certificate at least five (5) days before the anticipated
Closing Date.

 

37.1.4 If requested by Buyer prior to the expiration of the Inspection Period,
and if applicable, Buyer's receipt of an estoppel(s) in commercial reasonable
form from each declarant or association under any CC&Rs or REA encumbering the
Property and all dues and fees allocable to the Property thereunder are current
and that there are no known defaults thereunder with respect to the Property
(collectively, "Association Estoppel").

 

37.1.5 An unconditional and irrevocable agreement by the Title Company to issue
the Title Policy.

 

If any of the Buyer's Conditions shall not be satisfied or waived in writing as
of the Closing Date, Buyer shall have the right at Buyer's sole discretion and
without limiting any other right or remedy of Buyer, (i) to adjourn the Closing
Date to allow Seller additional time to satisfy Buyer's Conditions, or (ii)
provided that Buyer is not in default under this Agreement, to terminate this
Agreement by giving written notice to Seller in which event Buyer shall receive
a return of the Deposit and, if Seller is in default hereunder, Buyer's Pursuit
Costs, whereupon neither party shall have any further rights or obligations
hereunder except for any provisions of this Agreement that expressly survive
termination.

 

37.2 Seller's Conditions. The obligations of Seller to consummate the
transactions contemplated herein shall be subject to the fulfillment of the
following conditions ("Seller's Conditions"), any of which may be waived in
writing by Buyer in its sole and absolute discretion:

 

37.2.2 The representations and warranties of Buyer made herein shall be true and
comet in all material respects, Buyer shall have performed all covenants and
agreements made herein and Buyer shall have delivered to the Escrow Holder all
the closing documents required pursuant to Paragraph 3.0 hereof.

 

If any of the Seller's Conditions shall not be satisfied or waived in writing as
of the Closing Date, Seller shall have the right at Seller's sole discretion and
without limiting any other right or remedy of Seller, (i) to adjourn the Closing
Date to allow Buyer additional time to satisfy Seller's Conditions, or (ii)
provided that Seller is not in default under this Agreement, to terminate this
Agreement by giving written notice to Buyer in which event Buyer shall receive a
return of the Deposit provided Buyer is not in default hereunder, and if Buyer
is in default hereunder, the Deposit shall be retained by Seller as liquidated
damages, whereupon neither party shall have any further rights or obligations
hereunder except for any provisions of this Agreement that expressly survive
termination.

 



Seller’s Initials:____- 4 -Buyers’s Initials:it_

 